Execution Version




























CREDIT AGREEMENT







dated as of July 1, 2014







among







RING ENERGY INC.

as Borrower







THE LENDERS FROM TIME TO TIME PARTY HERETO







and







SUNTRUST BANK

as Administrative Agent





































SUNTRUST ROBINSON HUMPHREY, INC.

Sole Lead Arranger and Sole Bookrunner





--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

19

Section 1.3.

Accounting Terms and Determination

19

Section 1.4.

Terms Generally

19

Section 1.5.

Time of Day

19

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

19

Section 2.1.

General Description of Facility

19

Section 2.2.

Loans

20

Section 2.3.

Procedure for Borrowings

20

Section 2.4.

Borrowing Base.

20

Section 2.5.

Funding of Borrowings.

21

Section 2.6.

Interest Elections.

22

Section 2.7.

Optional Reduction and Termination of Commitments.

22

Section 2.8.

Repayment of Loans

23

Section 2.9.

Evidence of Indebtedness.

23

Section 2.10.

Optional Prepayments

23

Section 2.11.

Mandatory Prepayments.

24

Section 2.12.

Interest on Loans.

24

Section 2.13.

Fees.

25

Section 2.14.

Computation of Interest and Fees.

25

Section 2.15.

Inability to Determine Interest Rates

25

Section 2.16.

Illegality

26

Section 2.17.

Increased Costs.

26

Section 2.18.

Funding Indemnity

27

Section 2.19.

Taxes.

27

Section 2.20.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

29

Section 2.21.

Letters of Credit.

30

Section 2.22.

Mitigation of Obligations

33

Section 2.23.

Replacement of Lenders

33

Section 2.24.

Defaulting Lenders.

33

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

35

Section 3.1.

Conditions to Effectiveness

35

Section 3.2.

Conditions to Each Credit Event

37

Section 3.3.

Post-Closing Conditions

38

Section 3.4.

Delivery of Documents

38

ARTICLE IV REPRESENTATIONS AND WARRANTIES

38

Section 4.1.

Existence; Power

38

Section 4.2.

Organizational Power; Authorization

38

Section 4.3.

Governmental Approvals; No Conflicts

39

Section 4.4.

Financial Statements

39

Section 4.5.

Litigation and Environmental Matters.

39

Section 4.6.

Compliance with Laws and Agreements

40

Section 4.7.

Investment Company Act

40

Section 4.8.

Taxes

40

Section 4.9.

Margin Regulations

40

Section 4.10.

ERISA

41

Section 4.11.

Ownership of Property; Insurance.

41

Section 4.12.

Disclosure

42

Section 4.13.

Labor Relations

42

Section 4.14.

Subsidiaries

42

Section 4.15.

Solvency

42

Section 4.16.

Deposit and Disbursement Accounts

43

Section 4.17.

Collateral Documents.

43

Section 4.18.

Restriction on Liens

43

Section 4.19.

Material Agreements

43

Section 4.20.

OFAC; Foreign Corrupt Practices Act

43





i




--------------------------------------------------------------------------------




Section 4.21.

Patriot Act

43

Section 4.22.

Gas Imbalances; Prepayments

44

Section 4.23.

Marketing of Production

44

Section 4.24.

Hedging Transactions and Qualified ECP Guarantor

44

Section 4.25.

Stanford

44

ARTICLE V AFFIRMATIVE COVENANTS

44

Section 5.1.

Financial Statements and Other Information

44

Section 5.2.

Notices of Material Events

45

Section 5.3.

Existence; Conduct of Business

46

Section 5.4.

Compliance with Laws

46

Section 5.5.

Payment of Obligations

46

Section 5.6.

Books and Records

47

Section 5.7.

Visitation and Inspection

47

Section 5.8.

Maintenance of Properties; Insurance

47

Section 5.9.

Use of Proceeds; Margin Regulations

47

Section 5.10.

Casualty and Condemnation

47

Section 5.11.

Cash Management

48

Section 5.12.

Additional Subsidiaries and Collateral.

48

Section 5.13.

Reserve Reports.

49

Section 5.14.

Title Information.

49

Section 5.15.

Additional Mortgaged Property

50

Section 5.16.

Further Assurances

50

Section 5.17.

Environmental Matters.

50

Section 5.18.

Commodity Exchange Act Keepwell Provisions

51

ARTICLE VI FINANCIAL COVENANTS

51

Section 6.1.

Leverage Ratio

51

Section 6.2.

Current Ratio

51

ARTICLE VII NEGATIVE COVENANTS

51

Section 7.1.

Indebtedness and Preferred Equity

51

Section 7.2.

Liens

52

Section 7.3.

Fundamental Changes.

52

Section 7.4.

Investments, Loans

53

Section 7.5.

Restricted Payments

53

Section 7.6.

Sale of Properties; Termination of Hedging Transactions

53

Section 7.7.

Transactions with Affiliates

54

Section 7.8.

Restrictive Agreements

54

Section 7.9.

Sale and Leaseback Transactions

54

Section 7.10.

Hedging Transactions.

54

Section 7.11.

Amendment to Material Documents

55

Section 7.12.

Sale or Discount of Receivables

55

Section 7.13.

Accounting Changes

55

Section 7.14.

Lease Obligations

55

Section 7.15.

Government Regulation

55

Section 7.16.

Gas Imbalances, Take-or-Pay or Other Prepayments

56

Section 7.17.

Marketing Activities

56

Section 7.18.

Non-Qualified ECP Guarantors

56

Section 7.19.

Environmental Matters

56

Section 7.20.

Stanford

56

ARTICLE VIII EVENTS OF DEFAULT

56

Section 8.1.

Events of Default

56

Section 8.2.

Application of Proceeds from Collateral

58

ARTICLE IX THE ADMINISTRATIVE AGENT

59

Section 9.1.

Appointment of the Administrative Agent.

59

Section 9.2.

Nature of Duties of the Administrative Agent

60

Section 9.3.

Lack of Reliance on the Administrative Agent

60

Section 9.4.

Certain Rights of the Administrative Agent

60

Section 9.5.

Reliance by the Administrative Agent

60

Section 9.6.

The Administrative Agent in its Individual Capacity

61

Section 9.7.

Successor Administrative Agent.

61

Section 9.8.

Withholding Tax

61





ii




--------------------------------------------------------------------------------




Section 9.9.

The Administrative Agent May File Proofs of Claim.

61

Section 9.10.

Authorization to Execute Other Loan Documents

62

Section 9.11.

Collateral and Guaranty Matters

62

Section 9.12.

Right to Realize on Collateral and Enforce Guarantee

62

Section 9.13.

Secured Bank Product Obligations and Hedging Obligations

62

ARTICLE X MISCELLANEOUS

63

Section 10.1.

Notices.

63

Section 10.2.

Waiver; Amendments.

64

Section 10.3.

Expenses; Indemnification.

65

Section 10.4.

Successors and Assigns.

66

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process.

69

Section 10.6.

WAIVER OF JURY TRIAL

69

Section 10.7.

Right of Set-off

70

Section 10.8.

Counterparts; Integration

70

Section 10.9.

Survival

70

Section 10.10.

Severability

70

Section 10.11.

Confidentiality

71

Section 10.12.

Interest Rate Limitation

71

Section 10.13.

Waiver of Effect of Corporate Seal

71

Section 10.14.

Patriot Act

71

Section 10.15.

No Advisory or Fiduciary Responsibility

72











iii




--------------------------------------------------------------------------------

Schedules




Schedule I

-

Applicable Margin and Applicable Percentage

Schedule II

Maximum Loan Amounts




Schedule 4.5

-

Environmental Matters

Schedule 4.14

-

Subsidiaries

Schedule 4.16

-

Deposit and Disbursement Accounts

Schedule 4.19

-

Material Agreements

Schedule 4.22

-

Gas Imbalances; Prepayments

Schedule 4.23

-

Marketing of Production

Schedule 4.24

-

Hedging Transactions

Schedule 7.1

-

Existing Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments




Exhibits




Exhibit A

-

Form of Assignment and Acceptance

Exhibit 2.3

-

Form of Notice of Borrowing

Exhibit 2.6

-

Form of Notice of Continuation/Conversion

Exhibit 2.19

-

Tax Certificates

Exhibit 5.1(c)

-

Form of Compliance Certificate











iv




--------------------------------------------------------------------------------







CREDIT AGREEMENT




THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of July 1,
2014, by and among RING ENERGY INC., a Nevada corporation (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”) and as issuing
bank (the “Issuing Bank”).




W I T N E S S E T H:




WHEREAS, the Borrower has requested that the Lenders establish a $150,000,000
revolving credit facility in favor of the Borrower;




WHEREAS, subject to the terms and conditions of this Agreement, the Lenders and
the Issuing Bank, to the extent of their respective Commitments as defined
herein, are willing severally to establish the requested revolving credit
facility and letter of credit subfacility in favor of the Borrower;




NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent and the Issuing
Bank agree as follows:




ARTICLE I

DEFINITIONS; CONSTRUCTION




Section 1.1.

Definitions.  In addition to the other terms defined herein, the following terms
used herein shall have the meanings herein specified (to be equally applicable
to both the singular and plural forms of the terms defined):




“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person organized in the United States (with
substantially all of the assets of such Person and its Subsidiaries located in
the United States), pursuant to which such Person shall become a Subsidiary of
the Borrower or any of its Subsidiaries or shall be merged with the Borrower or
any of its Subsidiaries or (b) any acquisition by the Borrower or any of its
Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether through purchase, merger
or other business combination or transaction (and substantially all of such
assets, division or business unit are located in the United States).  With
respect to a determination of the amount of an Acquisition, such amount shall
include all consideration (including any deferred payments) set forth in the
applicable agreements governing such Acquisition as well as the assumption of
any Indebtedness in connection therewith.




“Adjusted LIBO Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing  on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U. S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period.




“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.




“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.











--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlled by” and “under common Control with” have the meanings
correlative thereto.




“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time.




“Aggregate Commitments” shall mean, collectively, all Commitments of all Lenders
at any time outstanding.




“Aggregate Maximum Loan Amount” shall mean $150,000,000.00.  On the Closing
Date, the Aggregate Maximum Loan Amount is as set forth on Schedule II.




“Aggregate Maximum Loans” shall mean, collectively, the Maximum Loan Amounts of
all Lenders.




“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.




“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.




“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum set forth in the Borrowing Base Utilization Grid, based
upon the Borrowing Base Utilization Percentage then in effect, provided in
Schedule I.




Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 5.13(a), then the
“Applicable Margin” means the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.




“Applicable Percentage” shall mean, as of any date, with respect to the unused
commitment fee as of any date, the percentage per annum set forth in the
Borrowing Base Utilization Grid, based upon the Borrowing Base Utilization
Percentage then in effect, provided in Schedule I.

Each change in the Applicable Percentage shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 5.13(a), then the “Applicable Percentage” means the rate per annum set
forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level.




“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.




“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.
and (b) any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.




“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.




“Availability Period” shall mean the period from the Closing Date to but
excluding the Commitment Termination Date.




“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.





2




--------------------------------------------------------------------------------




“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time.  In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent.  The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider.  No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.




“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.




“Base Date” means (a) prior to October 1, 2015, (i) the Closing Date and (ii)
the date of the determination scheduled to occur on or about April 1, 2015 and
(b) on or after October 1, 2015, the date of the most recent scheduled
determination of the Borrowing Base.




“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate).  The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.




“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.




“Borrowing” shall mean a borrowing consisting of Loans of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.




“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.4, as the same may be adjusted from time to time
pursuant to this Agreement.  




“Borrowing Base Deficiency” occurs if at any time the total Credit Exposures
exceeds the Borrowing Base then in effect.




“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.




“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.




“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under Capital Leases, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.




“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.





3




--------------------------------------------------------------------------------




“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).




“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).




“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 50% or more of the outstanding shares of the
voting equity interests of the Borrower, or (iii) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who are Continuing Directors.




“Change in Law” shall mean (i) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (ii) any change in any
law, rule, regulation or treaty, or any change in the administration,
 interpretation, implementation or application thereof, by any Governmental
Authority after the date of this Agreement, or (iii) compliance by any Lender
(or its Applicable Lending Office) or the Issuing Bank (or, for purposes of
Section 2.17(b), by the Parent Company of such Lender or the Issuing Bank, if
applicable) with any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.




“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.




“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.




“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.




“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, the Mortgages, the Transfer Letters, the Control Account Agreements,
and all other instruments and agreements now or hereafter securing or perfecting
the Liens securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture filings and stock powers, and all
other documents, instruments, agreements and certificates executed and delivered
by any Loan Party in connection with any of the foregoing.




“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder.  The amount representing each Lender’s
Commitment shall at any time be the lesser of such Lender’s Maximum Loan Amount
and such Lender’s Pro Rata Share of the then effective Borrowing Base.




“Commitment Termination Date” shall mean the earliest of (i) July 1, 2019, (ii)
the date on which the Commitments are terminated pursuant to Section 2.7 or
Section 8.2 and (iii) the date on which the principal amount of all Loans
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).




“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.  





4




--------------------------------------------------------------------------------




“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).




“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




“Consolidated EBITDAX” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation, depletion and amortization determined on a consolidated basis
in accordance with GAAP, (D) exploration expenses determined on a consolidated
basis in accordance with GAAP, and (E) all other non-cash charges acceptable to
the Administrative Agent determined on a consolidated basis in accordance with
GAAP, in each case for such period minus (iii) all noncash income added to
Consolidated Net Income for such period; provided that, for purposes of
calculating compliance with the financial covenants set forth in Article VI, to
the extent that during such period any Loan Party shall have consummated an
Acquisition permitted by this Agreement or any sale, transfer or other
disposition of any Person, business, property or assets permitted by this
Agreement, Consolidated EBITDAX shall be calculated on a Pro Forma Basis with
respect to such Person, business, property or assets so acquired or disposed of.




“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including, without limitation,
the interest component of any payments in respect of Capital Lease Obligations,
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).




“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets or the sale of assets (other than the sale of inventory in the ordinary
course of business), (iii) any equity interest of the Borrower or any Subsidiary
of the Borrower in the unremitted earnings of any Person that is not a
Subsidiary except to the extent of cash dividends actually received and (iv) any
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with the Borrower or any Subsidiary or the
date that such Person’s assets are acquired by the Borrower or any Subsidiary.




“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.




“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clauses (B) and (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).




“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.




“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance satisfactory to the Administrative Agent.




“Controlled Account” shall have the meaning set forth in Section 5.11.




“Credit Exposure” shall mean, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and LC Exposure.





5




--------------------------------------------------------------------------------




“Current Assets” shall mean all current assets of the Borrower and its
consolidated Subsidiaries as of any date of determination calculated in
accordance with GAAP, and in any event including the unused amount of the
Aggregate Commitments (but only to the extent that the Borrower is permitted to
borrow such amounts under the terms of this Agreement, including, without
limitation, Section 3.2 hereof), but excluding cash, cash equivalents and debts
due from Affiliates and non-cash assets under ASC 815.




“Current Liabilities” shall mean all liabilities of the Borrower and its
consolidated Subsidiaries that should, in accordance with GAAP, be classified as
current liabilities as of any date of determination, and in any event including
all Indebtedness payable on demand or within one year from such date of
determination without any option on the part of the obligor to extend or renew
beyond such year and all accruals for federal or other taxes based on or
measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year, the aggregate
outstanding principal balance of the Loans and non-cash obligations under ASC
815.




“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.




“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.




“Default Interest” shall have the meaning set forth in Section 2.12(b).




“Defaulting Lender” shall mean, subject to Section 2.24(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.24(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.





6




--------------------------------------------------------------------------------




“Defensible Title” means as to any Oil and Gas Property, such title held by a
Loan Party that (i) is free from reasonable doubt to the end that a prudent
purchaser engaged in the business of the ownership, development and operation of
producing Oil and Gas Properties, with knowledge of all of the facts and their
legal bearing, would be willing to accept and pay full value therefor; (ii) is
deducible of record from the records of the applicable parish or county, or, in
the case of federal leases, from the records of the applicable office of the
Bureau of Lands Management or Minerals Management Service, or, in the case of
state leases, from the applicable records of the applicable state land office;
(iii) entitles such Loan Party to receive not less than the “Net Revenue
Interest” set forth in the initial Reserve Report with respect to each Oil and
Gas Property owned by such Loan Party as of the date of this Agreement, and not
less than the “Net Revenue Interest” set forth in the most recent Reserve Report
with respect to each Oil and Gas Property acquired by such Loan Party after the
date of this Agreement, in each case, without reduction, suspension or
termination throughout the productive life of such Oil and Gas Property; (iv)
obligates such Loan Party to bear costs and expenses relating to operations on
and the maintenance and development of each Oil and Gas Property in an amount
not greater than the “Working Interest” set forth in the initial Reserve Report
with respect to each Oil and Gas Property owned by such Loan Party as of the
date of this Agreement, and not greater than the “Working Interest” set forth in
the most recent Reserve Report with respect to each Oil and Gas Property
acquired by such Loan Party after the date of this Agreement (except to the
extent that such Loan Party is obligated under an operating agreement to assume
a portion of a defaulting or non-consenting party’s share of costs), in each
case without increase for the respective productive life of such Oil and Gas
Property; and (v) is free and clear of Liens and material encumbrances and
defects, except for Excepted Liens.




“Dollar(s)” and the sign “$” shall mean lawful money of the United States.




“Engineering Reports” has the meaning assigned such term in Section 2.4(c)(i).




“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters, including, without limitation, the Oil Pollution Act
of 1990, the Clean Air Act, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), the Federal Water Pollution
Control Act, the Occupational Safety and Health Act of 1970, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), the Safe Drinking Water Act, the
Toxic Substances Control Act, the Superfund Amendments and Reauthorization Act
of 1986, and the Hazardous Materials Transportation Act.




“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.




“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.




“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.





7




--------------------------------------------------------------------------------




“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.




“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.




“Event of Default” shall have the meaning set forth in Section 8.1.




“Excepted Liens” means: (i) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (ii) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP, other than any Lien imposed by ERISA;
(iii) statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens, in each case, arising by operation of law in
the ordinary course of business incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (iv) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve System and no such
deposit account is intended by any Loan Party to provide collateral to the
depository institution; (v) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of any Loan
Party for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by any Loan Party or
materially impair the value of such Property subject thereto; (vi) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (vii)
royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Indebtedness and that are taken into account in computing the net revenue
interests and working interests of the Loan Parties warranted in the Collateral
Documents or in this Agreement; (ix) judgment and attachment Liens not giving
rise to an Event of Default, provided that any appropriate legal proceedings
which may have been duly initiated for the review of such judgment shall not
have been finally terminated or the period within which such proceeding may be
initiated shall not have expired and no action to enforce such Lien has been
commenced; provided, further that (a) Liens described in clauses (i) through
(iv) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens and
(b) the term “Excepted Liens” shall not include any Lien securing Indebtedness
other than the Obligations.





8




--------------------------------------------------------------------------------




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.




“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.




“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19 and (d) any
U.S. federal withholding Taxes imposed under FATCA.




“Existing Lender” shall mean Prosperity Bank, a Texas banking association,
successor by merger to The F&M Bank & Trust Company.




“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.




“FCPA” means the Foreign Corrupt Practices Act of 1977.




“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.




“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.




“FEMA” means the Federal Emergency Management Agency, a component of the United
States Department of Homeland Security that administers the National Flood
Insurance Program.




“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.




“Fiscal Year” shall mean any fiscal year of the Borrower.




“Flood Insurance” means, for any owned real property located in a Special Flood
Hazard Area, Federal Flood Insurance or private insurance that meets or exceeds
the requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.  Flood Insurance shall be in commercially reasonable amounts at
least up to the maximum policy limits set under the National Flood Insurance
Program, or as otherwise required by the Administrative Agent in its reasonable
judgment, with deductibles not to exceed $250,000 for losses to buildings and
$250,000 for losses to contents of buildings.





9




--------------------------------------------------------------------------------




“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect of any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.




“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.




“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.




“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).




“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.




“Guarantor” shall mean each of the Subsidiary Loan Parties.




“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the date hereof, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance satisfactory to the Administrative Agent.




“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including Hydrocarbons, petroleum or petroleum distillates, natural gas, oil,
oil and gas waste, crude oil, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.




“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).




“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.





10




--------------------------------------------------------------------------------




“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.




“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.




“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.




“Indebtedness” of any Person shall mean, without dupli­cation, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided that, for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith by
appropriate measures and for which adequate reserves are being maintained in
accordance with GAAP), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person, (x) all
Off-Balance Sheet Liabilities, (xi) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment and (xii) all Hedging Obligations.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.




“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.




“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:




(i)

the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;




(ii)

if any Interest Period would otherwise end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;




(iii)

any Interest Period which begins on the last Business Day of a calendar month or
on a day for which there is no nu­merically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month; and




(iv)

no Interest Period may extend beyond the Commitment Termination Date.




“Interim Redetermination” has the meaning assigned such term in Section 2.4(b).





11




--------------------------------------------------------------------------------




“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.4(d).




“Investments” shall have the meaning set forth in Section 7.4.




“IRS” shall mean the United States Internal Revenue Service.




“Issuing Bank” shall mean (i) SunTrust Bank in its capacity as the issuer of
Letters of Credit pursuant to Section 2.21 and (ii) any other Lender to the
extent it has agreed in its sole discretion to act as an “Issuing Bank”
hereunder and that has been approved in writing by the Borrower and the
Administrative Agent as an “Issuing Bank” hereunder, in each case in its
capacity as issuer of any Letter of Credit.  As used herein, “the Issuing Bank”
means the applicable Issuing Bank, any Issuing Bank or all Issuing Banks, as the
context may require.




“LC Commitment” shall mean that portion of the Aggregate Commitments that may be
used by the Borrower for the issuance of Letters of Credit in an aggregate face
amount not to exceed $2,500,000.




“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.




“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.




“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.




“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time.  In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider.  In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.




“Lenders” shall have the meaning set forth in the introductory paragraph hereof.




“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.




“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDAX for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement; provided
that for the purposes of the definition of “Leverage Ratio”, (a) for the Fiscal
Quarter ending September 30, 2014, Consolidated EBITDAX will be calculated by
multiplying Consolidated EBITDAX for such Fiscal Quarter by four, (b) for the
Fiscal Quarter ending December 31, 2014, Consolidated EBITDAX will be calculated
by multiplying Consolidated EBITDAX for the two Fiscal Quarter period ending on
December 31, 2014 by two, (c) for the Fiscal Quarter ending March 31, 2015,
Consolidated EBITDAX will be calculated by multiplying Consolidated EBITDAX for
the three Fiscal Quarter period ending on December 31, 2014 by four-thirds, and
(d) for each Fiscal Quarter thereafter, Consolidated EBITDAX will be calculated
by adding Consolidated EBITDAX for the four consecutive Fiscal Quarters ending
on such date.




“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capital Lease having the same economic effect as any
of the foregoing).




“Loan Documents” shall mean, collectively, this Agree­ment, the Collateral
Documents, the LC Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, any promissory notes
issued hereunder and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.




“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.





12




--------------------------------------------------------------------------------




“Loans” shall mean all loans in the aggregate or any of them, as the context may
require, made by a Lender to the Borrower under its Commitment, which may either
be Base Rate Loans or Eurodollar Loans.




“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.




“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) all employment and
non-compete agreements with management, (iii) all agreements, instruments and
conveyances relating to Hydrocarbon Interests, and (iv) all other agreements,
documents, contracts, indentures and instruments pursuant to which (A) any Loan
Party or any of its Subsidiaries are obligated to make payments in any twelve
month period of $1,000,000 or more, (B) any Loan Party or any of its
Subsidiaries expects to receive revenue in any twelve month period of $1,000,000
or more and (C) a default, breach or termination thereof could reasonably be
expected to result in a Material Adverse Effect.




“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Borrower or any of its Subsidiaries individually
or in an aggregate committed or outstanding principal amount exceeding
$500,000.00.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.




“Maximum Loan Amount” shall mean as to each Lender, such Lender’s Pro Rata share
of the Aggregate Maximum Loan Amount,” as such commitment may be (i) modified
from time to time pursuant to Section 2.4 or Section 2.7 and (ii) modified from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.4.




“Moody’s” shall mean Moody’s Investors Service, Inc.




“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Mortgages.




“Mortgages” shall mean each mortgage or deed of trust delivered by any Loan
Party to the Administrative Agent from time to time, all in form and substance
satisfactory to the Administrative Agent.




“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.




“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the Flood Insurance Laws, that mandates the purchase
of flood insurance to cover real property improvements located in Special Flood
Hazard Areas in participating communities and provides protection to property
owners through a federal insurance program.




“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).




“New Borrowing Base Notice” has the meaning assigned such term in Section
2.4(d).




“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.




“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.





13




--------------------------------------------------------------------------------




“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.6(b).




“Notices of Borrowing” shall have the meaning set forth in Section 2.3.




“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender or the Sole Lead Arranger
pursuant to or in connection with this Agreement or any other Loan Document or
otherwise with respect to any Loan or Letter of Credit including, without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all reasonable fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renew­als, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.




“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.




“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.




“Oil and Gas Properties” means (i) Hydrocarbon Interests; (ii) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (iii) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (iv) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (v) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (vi) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (vii) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property and including any and all oil wells, gas
wells, injection wells or other wells, buildings, structures, fuel separators,
liquid extraction plants, plant compressors, pumps, pumping units, field
gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.




“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).




“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.




“Participant” shall have the meaning set forth in Section 10.4(d).




“Participant Register” shall have the meaning set forth in Section 10.4(d).





14




--------------------------------------------------------------------------------




“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.




“Payment Office” shall mean the office of the Administrative Agent located at
3333 Peachtree Street, N.E., Atlanta, Georgia 30326, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.




“PBGC” shall mean the U.S. Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.




“Permitted Investments” shall mean:




(i)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;




(ii)

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody’s and in either case maturing within six months from the date of
acquisition thereof;




(iii)

certificates of de­posit, bankers’ acceptances and time deposits maturing within
180 days of the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any state thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000;




(iv)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (i) above and entered into with a financial
institution satisfying the criteria described in clause (iii) above; and




(v)

mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iv) above.




“Permitted Third Party Bank” shall mean any bank or other financial institution
wi

th whom any Loan Party maintains a Controlled Account and with whom a Control
Account Agreement has been executed.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.




“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.




“Pro Forma Basis” shall mean, (i) with respect to any Person, business, property
or asset acquired in an Acquisition approved in writing by the Required Lenders,
the inclusion as “Consolidated EBITDAX” of the EBITDAX (i.e. net income before
interest, taxes, depreciation and amortization) for such Person, business,
property or asset as if such Acquisition had been consummated on the first day
of the applicable period, based on historical results accounted for in
accordance with GAAP, and (ii) with respect to any Person, business, property or
asset sold, transferred or otherwise disposed of, the exclusion from
“Consolidated EBITDAX” of the EBITDAX (i.e. net income before interest, taxes,
depreciation and amortization) for such Person, business, property or asset so
disposed of during such period as if such disposition had been consummated on
the first day of the applicable period, in accordance with GAAP.




“Pro Rata Share” shall mean with respect to any Commitment or Loan of any Lender
at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitment has been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Credit Exposure), and
the denominator of which shall be the sum of all Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Credit Exposure of all Lenders).




“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.  





15




--------------------------------------------------------------------------------




“Proposed Borrowing Base” means any Borrowing Base proposed by the
Administrative Agent pursuant to Section 2.4(c)(i).




“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.4(c)(ii).




“Qualified ECP Guarantor” means, in respect of any Hedging Transaction, each
Loan Party that (i) has total assets exceeding $10,000,000 at the time any
guaranty of obligations under such Hedging Transaction or grant of the relevant
security interest becomes effective or (ii) otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.




“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.




“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.4(d).




“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.




“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.




“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.




“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.




“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.




“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.




“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.




“Remedial Work” shall have the meaning assigned to such term in Section 5.17(a).




“Required Lenders” shall mean, (i) at any time there are three or fewer Lenders
under this Agreement, two or more Lenders holding more than 66-2/3% of the
aggregate outstanding Commitments at such time or, if the Lenders have no
Commitments outstanding, then two or more Lenders holding more than 66-2/3% of
the aggregate outstanding Credit Exposure of the Lenders at such time and (ii)
at any time there are greater than three Lenders under this Agreement, (a) with
respect to approval of a decrease or maintenance of the Borrowing Base, Lenders
holding more than 66-2/3% of the aggregate outstanding Commitments at such time
or, if the Lenders have no Commitments outstanding, Lenders holding more than
66-2/3% of the aggregate outstanding Credit Exposure of the Lenders at such time
and (b) with respect to all other approvals requiring the consent of the
Required Lenders, Lenders holding more than 50% of the aggregate outstanding
Commitments at such time or, if the Lenders have no Commitments outstanding,
Lenders holding more than 50% of the aggregate outstanding Credit Exposure of
the Lenders at such time; provided that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and Credit
Exposure shall be excluded for purposes of determining Required Lenders.




“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.





16




--------------------------------------------------------------------------------




“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in Section
5.13(a) (or such other date in the event of an Interim Redetermination or any
other redetermination (other than a Scheduled Redetermination)) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries that are Qualified ECP Guarantors, together with a projection of
the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date, based upon the
pricing assumptions consistent with SEC reporting requirements at the time and
reflecting Hedging Transactions in place with respect to such production.




“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
the treasurer of the Borrower and (y) with respect to all other provisions, any
of the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of the Borrower or
such other representative of the Borrower as may be designated in writing by any
one of the foregoing with the consent of the Administrative Agent.




“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees.




“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.




“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/
default.aspx, or as otherwise published from time to time.




“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.




“Scheduled Redetermination” has the meaning assigned such term in Section
2.4(b).




“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.4(d).




“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.




“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.




“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.




“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.




“Stanford” means Stanford Energy Inc., a Texas corporation.





17




--------------------------------------------------------------------------------




“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.  Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Borrower, other than Stanford.




“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Guaranty and Security Agreement.  For the avoidance of doubt,
Stanford shall not be a “Subsidiary Loan Party”.




“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.




“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.




“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.




“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.




“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.




“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in form and substance satisfactory to the Administrative Agent and executed by
the Borrower or any Subsidiary executing a Mortgage.




“Triggering Event” shall mean (a) the sale or disposition of Oil and Gas
Properties of the Borrower or any Subsidiary that have a positive value in the
most recently delivered Reserve Report or in the Reserve Report evaluated for
the then effective Borrowing Base, and (b) the novation or assignment (unless
novated or assigned to a counterparty with equal or better creditworthiness),
unwinding or termination (unless replaced with positions or contracts no less
advantageous to the Borrower or the Subsidiary party thereto), or amendment (if
such amendment is materially adverse to the Borrower or the Subsidiary party
thereto) of a hedge position or Hedging Transaction considered by the
Administrative Agent in determining the then effective Borrowing Base, which, in
either such case, after giving effect to such event, results in the aggregate
amount of all such events (the value of such Oil and Gas Properties subject to
such sale or disposition, and the value of such hedge position or Hedging
Transaction subject to any such event, to be determined pursuant to Section
2.4(c)) since the most recent Base Date exceeding 5% of the Borrowing Base then
in effect.




“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.




“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).




“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of Texas.




“United States” or “U.S.” shall mean the United States of America.




“U.S. Borrower ” shall mean any Borrower that is a U.S. Person.





18




--------------------------------------------------------------------------------




“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.




“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.19(g)(ii)(B)(iii).




“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.




“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.




Section 1.2.

Classifications of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g. “Eurodollar Loan” or “Base Rate
Loan”).  Borrowings also may be classified and referred to by Type (e.g.
“Eurodollar Borrowing”).




Section 1.3.

Accounting Terms and Determination.  Unless otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statement of the Borrower delivered pursuant to Section
5.1(a); provided that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
 Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at “fair value”, as defined therein.




Section 1.4.

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”.  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated, and
(vi) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.




Section 1.5.

Time of Day.  Unless otherwise specified, all references herein to time of day
shall be references to Eastern time (daylight or standard, as applicable).




ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS




Section 2.1.

General Description of Facility.  Subject to and upon the terms and conditions
herein set forth, (i) the Lenders hereby establish in favor of the Borrower a
revolving credit facility pursuant to which each Lender severally agrees (to the
extent of such Lender’s Commitment) to make Loans to the Borrower in accordance
with Section 2.2; (ii) the Issuing Bank may issue Letters of Credit in
accordance with Section 2.21; and (iii) each Lender agrees to purchase a
participation interest in the Letters of Credit pursuant to the terms and
conditions hereof; provided that in no event shall the aggregate principal
amount of all outstanding Loans and outstanding LC Exposure exceed the Aggregate
Commitment Amount in effect from time to time.





19




--------------------------------------------------------------------------------




Section 2.2.

Loans.  Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Loans, ratably in proportion to its Pro Rata Share of
the Aggregate Commitments, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (b) the aggregate Credit Exposures of all Lenders
exceeding the Aggregate Commitment Amount.  During the Availability Period, the
Borrower shall be entitled to borrow, prepay and reborrow Loans in accordance
with the terms and conditions of this Agreement; pro­vided that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.




Section 2.3.

Procedure for Borrowings.  The Borrower shall give the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing, substantially in the form of Exhibit 2.3 attached hereto (a “Notice
of Borrowing”), (x) prior to 11:00 a.m. one (1) Business Day prior to the
requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3)
Business Days prior to the requested date of each Eurodollar Borrowing.  Each
Notice of Borrowing shall be irrevocable and shall specify (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Loan comprising such Borrowing and
(iv) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto (subject to the provisions of the definition of
Interest Period).  Each Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request.  The aggregate principal amount
of each Eurodollar Borrowing shall not be less than $5,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $1,000,000 or a larger multiple of $100,000;
provided that Base Rate Loans made pursuant to Section 2.21(d) may be made in
lesser amounts as provided therein.  At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed six (6).  Promptly
following the receipt of a Notice of Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Loan to be made as part of the requested Borrowing.




Section 2.4.

Borrowing Base.




(a)

Initial Borrowing Base. For the period from and including the Closing Date to
but excluding the first date on which a redetermined or adjusted Borrowing Base
becomes effective pursuant to Section 2.4(d), the amount of the Borrowing Base
shall be $40,000,000.  The Borrowing Base is subject to periodic
redeterminations, mandatory reductions and further adjustments from time to time
pursuant to this Agreement.




(b)

Scheduled and Interim Redeterminations.  The Borrowing Base shall be
redetermined (i) quarterly on each January 1, April 1, July 1 and October 1,
beginning October 1, 2014 through October 1, 2015 and (ii) semi-annually on each
October 1 and April 1 beginning April 1, 2016 (each, a “Scheduled
Redetermination”).  In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Required Lenders, by notifying the Borrower thereof, each elect to cause
the Borrowing Base to be redetermined one time during each of the following
periods: (A) between the October 1, 2014 and April 1, 2015 Scheduled
Redeterminations, (B) between the April 1, 2015 and October 1, 2015 Scheduled
Redeterminations, and (C) starting with the October 1, 2015 Scheduled
Redeterminations, during any six month period between Scheduled Redeterminations
(each, an “Interim Redetermination”), in accordance with this Section 2.4.




(c)

Scheduled and Interim Redetermination Procedure.




(i)

Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows:  Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to clauses (a) and (c) of Section 5.13, and, in the case of an Interim
Redetermination, pursuant to clauses (b) and (c) of Section 5.13, and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to clause (c) of Section 5.13, as may, from
time to time, be reasonably requested by the Required Lenders (the Reserve
Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall propose
a new Borrowing Base which shall be based upon such information from the
Engineering Reports and such other information as the Administrative Agent deems
appropriate in its sole discretion consistent with its lending criteria as it
exists at such time.  In no event shall the Proposed Borrowing Base exceed the
Aggregate Maximum Loan Amount;




(ii)

The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.4(c)(i); and





20




--------------------------------------------------------------------------------




(iii)

Until the Borrowing Base is redetermined in accordance with this Section 2.4,
the then-existing Borrowing Base will remain in effect.  Any Proposed Borrowing
Base that would increase the Borrowing Base then in effect must be approved by
all of the Lenders as provided in this Section 2.4(c)(iii); and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by the Required Lenders as
provided in this Section 2.4(c)(iii).  Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If, at the end of such fifteen (15) days (A) in the
case of any Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base and (B) in the case of any
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
any Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be a disapproval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or, in the case of a decrease or reaffirmation, deemed
to have approved, as aforesaid, then the Proposed Borrowing Base shall become
the new Borrowing Base effective on the date specified in Section 2.4(d).  If,
however, at the end of such 15-day period, all of the Lenders or the Required
Lenders, as applicable, have not approved or, in the case of a decrease or
reaffirmation, deemed to have approved, as aforesaid, then the Administrative
Agent shall poll the Lenders to ascertain the highest Borrowing Base then
acceptable to (x) in the case of a decrease or reaffirmation, a number of
Lenders sufficient to constitute the Required Lenders and (y) in the case of an
increase, all of the Lenders, and such amount shall become the new Borrowing
Base effective on the date specified in Section 2.4(d).




(d)

Effectiveness of a Redetermined Borrowing Base.  After a redetermined Borrowing
Base which maintains or decreases the Borrowing Base is approved or is deemed to
have been approved by the Required Lenders and after a redetermined Borrowing
Base which increases the Borrowing Base is approved by the Lenders, pursuant to
Section 2.4(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders:




(i)

in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to clauses (a) and (c) of Section 5.13 in a timely and
complete manner, then on the January 1, April 1, July 1 or October 1 (or, in
each case, such date promptly thereafter as reasonably practicable), as
applicable, following such notice, or (B) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to clauses (a) and (c) of Section 5.13 in a timely and complete manner,
then on the Business Day next succeeding delivery of such notice; and




(ii)

in the case of an Interim Redetermination and any other redetermination provided
for in this Agreement (other than a Scheduled Redetermination), on the Business
Day next succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date, or the next
adjustment to the Borrowing Base pursuant to this Agreement, whichever occurs
first.




(e)

Other Redeterminations.  In addition to the Borrowing Base redeterminations
provided for otherwise in this Section 2.4 or any other provision of this
Agreement, effective immediately upon each occurrence of a Triggering Event, the
Required Lenders may make an additional redetermination of the Borrowing Base
based on such information relating to the Triggering Event as Administrative
Agent and such Lenders deem relevant.  In connection with any redetermination of
the Borrowing Base under this Section 2.4(e), Borrower shall provide
Administrative Agent and the Lenders with such information regarding Borrower’s
and its Subsidiaries’ business (including, without limitation, its Oil and Gas
Properties, the proven reserves, and production relating thereto) as
Administrative Agent or any Lender may request, including an updated Reserve
Report prepared by an Approved Petroleum Engineer.  Administrative Agent shall
promptly notify Borrower in writing of each redetermination of the Borrowing
Base pursuant to this Section 2.4(e) and the amount of the Borrowing Base as so
redetermined.




Section 2.5.

Funding of Borrowings.




(a)

Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or, at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.





21




--------------------------------------------------------------------------------




(b)

Unless the Administrative Agent shall have been notified by any Lender prior to
5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (x) at the Federal Funds Rate
until the second Business Day after such demand and (y) at the Base Rate at all
times thereafter.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing.  Nothing in this subsection shall be
deemed to relieve any Lender from its obligation to fund its Pro Rata Share of
any Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.




(c)

All Borrowings shall be made by the Lenders on the basis of their respective Pro
Rata Shares.  No Lender shall be responsible for any default by any other Lender
in its obligations hereunder, and each Lender shall be ob­ligated to make its
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.




Section 2.6.

Interest Elections.




(a)

Each Borrowing initially shall be of the Type specified in the applicable Notice
of Borrowing.  Thereafter, the Borrower may elect to convert such Borrowing into
a different Type or to continue such Borrowing, all as provided in this Section.
 The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.




(b)

To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.6 attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”.  If
any such Notice of Conversion/Continuation requests a Eurodollar Borrowing but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month.  The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.3.




(c)

If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loan shall be permitted except on the
last day of the Interest Period in respect thereof.  




(d)

Upon receipt of any Notice of Conversion/Continuation, the Administrative Agent
shall promptly notify each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.




Section 2.7.

Optional Reduction and Termination of Commitments.




(a)

Unless previously terminated, all Commitments and LC Commitments shall terminate
on the Commitment Termination Date.  





22




--------------------------------------------------------------------------------




(b)

Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Maximum Loan Amount
in part or terminate the Aggregate Loan Commitments (and by virtue thereof, all
Commitments) in whole; provided that (i) any partial reduction shall apply to
reduce proportionately among Lenders (in accordance with their Pro Rata Shares)
and permanently the Loan Commitment of each Lender, (ii) any partial reduction
pursuant to this Section shall be in an amount of at least $5,000,000 and any
larger multiple of $1,000,000, and (iii) no such reduction shall be permitted
which would reduce the Aggregate Loan Commitment Amount to an amount less than
the aggregate outstanding Credit Exposure of all Lenders.  Any such reduction in
the Aggregate Loan Commitment Amount below the principal amount of the LC
Commitment shall result in a dollar-for-dollar reduction in the LC Commitment.




(c)

With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Maximum Loan Amount
(and by virtue thereof, all of the Commitment) of a Defaulting Lender, and in
such event the provisions of Section 2.24 will apply to all amounts thereafter
paid by the Borrower for the account of any such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination will not be deemed to be a waiver or
release of any claim that the Borrower, the Administrative Agent, the Issuing
Bank or any other Lender may have against such Defaulting Lender.




Section 2.8.

Repayment of Loans.  The outstanding principal amount of all Loans shall be due
and payable (together with accrued and unpaid interest thereon) on the
Commitment Termination Date.




Section 2.9.

Evidence of Indebtedness.




(a)

Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Commitment and Maximum Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Type thereof and, in the case of each Eurodollar Loan, the Interest Period
applicable thereto, (iii) the date of any continuation of any Loan pursuant to
Section 2.6, (iv) the date of any conversion of all or a portion of any Loan to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of the Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.




(b)

This Agreement evidences the obligation of the Borrower to repay the Loans and
is being executed as a “noteless” credit agreement.  However, at the request of
any Lender at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).




Section 2.10.

Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, without premium or
penalty, by giving written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent no later than (i) in the case of any
prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three (3)
Business Days prior to the date of such prepayment, and (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment.  Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid.  Upon receipt of any such notice,
the Administrative Agent shall promptly notify each affected Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment.  If
such notice is given, the aggregate amount specified in such notice shall be due
and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with Section
2.12(c); provided that if a Eurodollar Borrowing is prepaid on a date other than
the last day of an Interest Period applicable thereto, the Borrower shall also
pay all amounts required pursuant to Section 2.18.  Each partial prepayment of
any Loan shall be in an amount that would be permitted in the case of an advance
of a Borrowing of the same Type pursuant to Section 2.2.  Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.





23




--------------------------------------------------------------------------------




Section 2.11.

Mandatory Prepayments.




(a)

Upon any redetermination of or any other adjustment to the amount of the
Borrowing Base in accordance with Section 2.4 (other than in accordance with
Section 2.4(e)) or otherwise pursuant to this Agreement, if the total Credit
Exposures exceeds the redetermined or adjusted Borrowing Base, then the Borrower
shall (i) at its election (A) prepay the Loans in an aggregate principal amount
equal to such Borrowing Base Deficiency, (B) execute documentation reasonably
acceptable to the Administrative Agent to create a first priority perfected Lien
in additional Oil and Gas Properties with value and quality satisfactory to the
Administrative Agent and the Required Lenders in their sole discretion not
currently subject to a mortgage Lien in favor of the Administrative Agent
pursuant to the Collateral Documents of equal or greater value to such Borrowing
Base Deficiency, (C) prepay the Loans in five (5) equal monthly installments
each equal to one-fifth of such Borrowing Base Deficiency, the first of which
shall be due on the thirtieth (30th) day following its receipt of the New
Borrowing Base Notice in accordance with Section 2.4(d) or the date the
adjustment occurs; or (D) any combination of the foregoing and (ii) if any
excess remains after prepaying all of the Loans as a result of an LC Exposure,
pay to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.21(g).  The
Borrower shall be obligated to (1) within ten (10) days following its receipt of
the New Borrowing Base Notice in accordance with Section 2.4(d) or the date the
adjustment occurs, give written notice to the Administrative Agent of its
election to cure such Borrowing Base Deficiency pursuant to the applicable
subclause (A) – (D) of Section 2.11(a)(i) and (2) make such prepayment, execute
such documentation, make all such installment payments and/or deposit of cash
collateral on the date which is thirty (30) days (with regards to clauses (i)(A)
and (i)(B) of the immediately preceding sentence) or on the date which is
one-hundred fifty (150) days (with regards to clauses (i)(C) and (i)(D) in the
immediately preceding sentence) following its receipt of the New Borrowing Base
Notice in accordance with Section 2.4(d) or the date the adjustment occurs;
provided that all payments required to be made pursuant to this Section 2.11(a)
must be made on or prior to the Commitment Termination Date.




(b)

Upon each redetermination of the Borrowing Base under Section 2.4(e) from the
occurrence of a Triggering Event, if a Borrowing Base Deficiency then exists or
results therefrom, then, on the date of such redetermination, Borrower shall
prepay the Loans in an aggregate principal amount equal to such Borrowing Base
Deficiency, and if any Borrowing Base Deficiency remains after prepaying all of
the Loans as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such Borrowing Base Deficiency to be
held as cash collateral as provided in Section 2.21(g).




(c)

Any prepayments made by the Borrower pursuant to subsection (a) or (b) of this
Section shall be applied as follows: first, to the Administrative Agent’s fees
and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Loans, until the same shall have been paid in full, pro rata to
the Lenders based on their respective Commitments; and fifth, to Cash
Collateralize the Letters of Credit in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon.




Section 2.12.

Interest on Loans.




(a)

The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate plus
the Applicable Margin in effect from time to time and (ii) each Eurodollar Loan
at the Adjusted LIBO Rate for the applicable Interest Period in effect for such
Loan plus the Applicable Margin in effect from time to time.




(b)

Notwithstanding subsection (a) of this Section, at the option of the Required
Lenders if an Event of Default has occurred and is continuing, and automatically
after acceleration or with respect to any past due amount hereunder, the
Borrower shall pay interest (“Default Interest”) with respect to all Eurodollar
Loans at the rate per annum equal to 200 basis points above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate per annum equal to 200 basis points above the otherwise
applicable interest rate for Base Rate Loans.




(c)

Interest on the principal amount of all Loans shall accrue from and includ­ing
the date such Loans are made to but excluding the date of any repay­ment
thereof.  Interest on all outstanding Base Rate Loans shall be payable quarterly
in arrears on the last day of each March, June, September and December and on
the Commitment Termination Date.  Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the Commitment Termination Date.  Interest on
any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof.  All
Default Interest shall be payable on demand.





24




--------------------------------------------------------------------------------




(d)

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly con­firmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.




Section 2.13.

Fees.




(a)

The Borrower shall pay to the Administrative Agent for its own account fees in
the amounts and at the times previously agreed upon in writing by the Borrower
and the Administrative Agent.




(b)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender an unused commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Commitment of such Lender during the Availability Period.  For
purposes of computing the unused commitment fee, the Commitment of each Lender
shall be deemed used to the extent of the outstanding Loans and LC Exposure of
such Lender.




(c)

The Borrower agrees to pay (i) to the Administrative Agent, for the account of
each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including, without limitation, any LC Exposure that remains outstanding after
the Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at 0.175% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the rate for Default Interest
pursuant to Section 2.12(b), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by 200
basis points.




(d)

Accrued fees under subsections (b) and (c) of this Section shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on July 1, 2014, and on the Commitment Termination Date
(and, if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided that any such fees accruing after the Commitment Termination
Date shall be payable on demand.




Section 2.14.

Computation of Interest and Fees.




Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
con­clusive and binding for all purposes.




Section 2.15.

Inability to Determine Interest Rates.  If, prior to the commencement of any
Interest Period for any Eurodollar Borrowing:




(i)

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, ad­equate means do not exist for
ascertaining the Adjusted LIBO Rate  for such Interest Period, or




(ii)

the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBO Rate does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining their Eurodollar Loans for such
Interest Period, the Administrative Agent shall give written notice (or
telephonic notice, promptly confirmed in writing) to the Borrower and to the
Lenders as soon as practicable thereafter.  Until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) the obligations of the Lenders to make Eurodollar
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
of Borrowing or a Notice of Continuation/Conversion has previously been given
that it elects not to borrow, continue or convert to a Eurodollar Borrowing on
such date, then such Borrowing shall be made as, continued as or converted into
a Base Rate Borrowing.





25




--------------------------------------------------------------------------------




Section 2.16.

Illegality.  If any Change in Law shall make it unlawful or impossible for any
Lender to make, maintain or fund any Eurodollar Loan and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended.  In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and, if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either (i)
on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date.
 Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.




Section 2.17.

Increased Costs.




(a)

If any Change in Law shall:




(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or




(ii)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or




(iii)

impose on any Lender, the Issuing Bank or the eurodollar interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;




and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining any Eurodollar Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation with respect to Letters of
Credit) or to reduce the amount received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount),




then, from time to time, such Lender or the Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand the Borrower
shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender or the Issuing Bank for any
such additional or increased costs incurred or reduction suffered.




(b)

If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank) as a consequence of its obligations
here­under or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or such Parent Company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Issuing Bank’s policies or the policies of such Parent Company with respect to
capital adequacy and liquidity), then, from time to time, such Lender or the
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five (5) Business Days after receipt of such notice and demand the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, the Issuing Bank or such
Parent Company for any such reduction suffered.




(c)

A certifi­cate of such Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.




(d)

Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.





26




--------------------------------------------------------------------------------




Section 2.18.

Funding Indemnity.  In the event of (a) the payment of any principal of a
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion or
continuation of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow, prepay,
convert or continue any Eurodollar Loan on the date specified in any applicable
notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrower shall compensate each Lender, within five (5) Business
Days after written demand from such Lender, for any loss, cost or expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan.  A certificate as to
any additional amount payable under this Section submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.




Section 2.19.

Taxes.




(a)

Defined Terms.  For purposes of this Section 2.19, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.




(b)

Payments Free of Taxes.  Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.




(c)

Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.




(d)

Indemnification by the Borrower.  The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.




(e)

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).




(f)

Evidence of Payments.  As soon as practicable after any payment of Taxes by the
Borrower or any other Loan Party to a Governmental Authority pursuant to this
Section 2.19, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.





27




--------------------------------------------------------------------------------




(g)

Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.




(ii)

Without limiting the generality of the foregoing,




(A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;




(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:




(i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;




(ii)

executed originals of IRS Form W-8ECI;




(iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.19A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or




(iv)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.19B or Exhibit
2.19C, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.19D on behalf of
each such direct and indirect partner;




(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and





28




--------------------------------------------------------------------------------




(D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.




(h)

Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.19 (including by the payment
of additional amounts pursuant to this Section 2.19), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.




(i)

Survival.  Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.




Section 2.20.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.




(a)

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.17, 2.18 or 2.19, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes.  Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.17, 2.18, 2.19 and 10.3 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars.




(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.





29




--------------------------------------------------------------------------------




(c)

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements that would result in such Lender
receiving payment of a greater proportion of the aggregate amount of its Credit
Exposure and accrued interest and fees thereon than the proportion received by
any other Lender with respect to its Credit Exposure, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Credit Exposure; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Credit Exposure to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
 The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.




(d)

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.




Section 2.21.

Letters of Credit.




(a)

During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, may, in its sole discretion, issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $5,000; and (iii) the Borrower may not request any
Letter of Credit if, after giving effect to such issuance, (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the aggregate Credit Exposure of
all Lenders would exceed the Aggregate Commitment Amount.  Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in each Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit on the date of issuance.  Each issuance of a Letter
of Credit shall be deemed to utilize the Commitment of each Lender by an amount
equal to the amount of such participation.  




(b)

To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.





30




--------------------------------------------------------------------------------




(c)

At least two (2) Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice, and, if not,
the Issuing Bank will provide the Administrative Agent with a copy thereof.
 Unless the Issuing Bank has received notice from the Administrative Agent, on
or before the Business Day immediately preceding the date the Issuing Bank is to
issue the requested Letter of Credit, directing the Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in subsection (a) of this Section or that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.




(d)

The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof.
 The Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement.  The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind.  Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Loans, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable.  The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.5.  The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.




(e)

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) of this Section in an amount equal to its Pro Rata Share of such
LC Disbursement on and as of the date which such Base Rate Borrowing should have
occurred.  Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank.  Whenever, at any time after the Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.




(f)

To the extent that any Lender shall fail to pay any amount required to be paid
pursuant to subsection (d) or (e) of this Section on the due date therefor, such
Lender shall pay interest to the Issuing Bank (through the Administrative Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided that if such Lender shall fail
to make such payment to the Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.12(b).





31




--------------------------------------------------------------------------------




(g)

If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this subsection, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to 105% of the aggregate LC Exposure of all Lenders as of
such date plus any accrued and unpaid fees thereon; provided that such
obligation to Cash Collateralize the reimbursement obligations of the Borrower
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 8.1(g) or (h).  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  The Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this subsection.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such account.
 Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, with the consent of
the Required Lenders, be applied to satisfy other obligations of the Borrower
under this Agreement and the other Loan Documents.  If the Borrower is required
to Cash Collateralize its reimbursement obligations with respect to the Letters
of Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.




(h)

Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding.  Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.




(i)

The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:




(i)

any lack of validity or enforceability of any Letter of Credit or this
Agreement;




(ii)

the existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;




(iii)

any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;




(iv)

payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document to the Issuing Bank that does not comply with the terms
of such Letter of Credit;




(v)

any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or




(vi)

the existence of a Default or an Event of Default.





32




--------------------------------------------------------------------------------




Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.




(j)

Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.




Section 2.22.

Mitigation of Obligations.  If any Lender requests compensation under Section
2.17, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.19, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.17 or
Section 2.19, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.




Section 2.23.

Replacement of Lenders.  If (a) any Lender requests compensation under Section
2.17, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.19, or (b) any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.4(b)),
all of its interests, rights (other than its existing rights to payments
pursuant to Section 2.17 or 2.20, as applicable) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender) (a “Replacement Lender”); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts), and
(iii) in the case of a claim for compensation under Section 2.17 or payments
required to be made pursuant to Section 2.19, such assignment will result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.




Section 2.24.

Defaulting Lenders.




(a)

Cash Collateral.




(i)

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Bank’s LC Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.24(b)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than 105% of the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender.





33




--------------------------------------------------------------------------------




(ii)

The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below.  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).




(iii)

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.24(a) or Section 2.24(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or LC
Disbursements (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.




(iv)

Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.24(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.24(b) through (d) the Person providing Cash Collateral and
each Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated LC Exposure or other obligations and provided further that to the
extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.




(b)

Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:




(i)

Such Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and in Section 10.2.




(ii)

Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank hereunder; third, to Cash Collateralize the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with Section
2.24(a); fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.24(a); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with their Commitments without giving effect to sub-section (iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.





34




--------------------------------------------------------------------------------




(iii)

(A) No Defaulting Lender shall be entitled to receive any unused commitment fee
pursuant to Section 2.13(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).




(B)

Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.13(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.24(a).




(C)

With respect to any unused commitment fee or letter of credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.




(iv)

All or any part of such Defaulting Lender’s participation in Letters of Credit
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares of the Commitments (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.




(v)

If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Banks’ LC Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.24(a).




(c)

Defaulting Lender Cure.  If the Borrower, the Administrative Agent and Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.24(b)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.




(d)

New Letters of Credit.  So long as any Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no LC Exposure after giving effect
thereto.




ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT




Section 3.1.

Conditions to Effectiveness.  The obligations of the Lenders to make Loans and
the obligation of the Issuing Bank to issue any Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2):




(a)

The Administrative Agent shall have received payment of all fees, expenses and
other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all out-of-pocket expenses of the Administrative
Agent, the Sole Lead Arranger and their Affiliates (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or the Sole Lead Arranger.





35




--------------------------------------------------------------------------------




(b)

The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Administrative Agent:




(i)

a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;




(ii)

a certificate of the Secretary or Assistant Secretary of each Loan Party dated
as of the Closing Date, attaching and certifying copies of its bylaws, or
partnership agreement or limited liability company agreement, and of the
resolutions of its board of directors or other equivalent governing body, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;




(iii)

certified copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents of each Loan Party, together with certificates of good standing or
existence, as may be avail­able from the Secretary of State of the jurisdiction
of organization of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign corporation, each
dated as of a recent date;




(iv)

a favorable written opinion of Gordon Silver, special Nevada counsel to the Loan
Parties, Burleson LLP, special Texas counsel to the Loan Parties, and Foulston
Siefkin LLP, special Kansas counsel to the Loan Parties, each dated as of the
Closing Date addressed to the Administrative Agent, the Issuing Bank and each of
the Lend­ers, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;




(v)

a certificate dated the Closing Date and signed by a Responsible Officer,
certifying that after giving effect to the funding of any initial Borrowing, (x)
no Default or Event of Default exists, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct and (z)
since the date of the financial statements of the Borrower described in Section
4.4, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;




(vi)

a duly executed Notice of Borrowing for any initial Borrowing;




(vii)

a duly executed funds disbursement agreement, dated as of the Closing Date
together with a report setting forth the sources and uses of the proceeds
hereof;




(viii)

a certificate dated the Closing Date and signed by a Responsible Officer, (A)
certifying that (1) all consents, approvals, authorizations, registrations and
filings and orders (“Consents”) required or advisable to be made or obtained
under any Requirement of Law, or by any Contractual Obligation of any Loan
Party, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby have been obtained, (2) such Consents, are in full force and effect and
all applicable waiting periods have expired, and no investigation or inquiry by
any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof is ongoing and (3) attached thereto is a true
and correct copy of all such Consents or (B) certifying that no such Consents
are required;




(ix)

copies of (A) the internally prepared quarterly financial statements of the
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ended March 31, 2014 and (B) the audited consolidated and unaudited
consolidating financial statements for the Borrower and its Subsidiaries for the
Fiscal Year ended December 31, 2013;




(x)

a certificate, dated the Closing Date and signed by the chief financial officer
of each Loan Party, confirming that each Loan Party is Solvent before and after
giving effect to the funding of any initial Borrowing and the consummation of
the transactions contemplated to occur on the Closing Date;





36




--------------------------------------------------------------------------------




(xi)

the Guaranty and Security Agreement, duly executed by the Borrower and each of
its Subsidiaries, together with (A) UCC financing statements and other
applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Guaranty and Security Agreement, as requested by the Administrative Agent in
order to perfect such Liens, duly authorized by the Loan Parties, (B) copies of
favorable UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Loan
Parties, as requested by the Administrative Agent, indicating that there are no
prior Liens on any of the Collateral other than Excepted Liens and Liens to be
released on the Closing Date, (C) original certificates evidencing all issued
and outstanding shares of Capital Stock of all Subsidiaries owned directly by
any Loan Party (for any such Subsidiaries that are certificated), together with
stock or membership interest powers or other appropriate instruments of transfer
executed in blank and (D) acknowledgements with respect to pledged equity
interests other than stock of a corporation, duly executed by the issuer of such
equity interests and the Borrower;




(xii)

Mortgages covering such Oil and Gas Properties of the Loan Parties as requested
by the Administrative Agent (which in any event will represent at least eighty
percent (80%) of the total value of the Oil and Gas Properties evaluated by the
initial Reserve Report), duly executed by each applicable Loan Party and
evidence satisfactory to the Administrative Agent that such Mortgages create a
first-priority Lien (provided that Excepted Liens of the type described in
clauses (i) to (iii) and (v) of the definition thereof may exist, but subject to
the provisos at the end of such definition) on the Oil and Gas Properties of the
Loan Parties covered by such Mortgages;




(xiii)

Transfer Letters as may be required by the Administrative Agent, duly executed
by each Loan Party that executes a Mortgage;




(xiv)

copy of a duly executed payoff letter, in form and substance satisfactory to the
Administrative Agent, executed by the Existing Lender, together with (a) UCC-3
or other appropriate termination statements, in form and substance satisfactory
to the Administrative Agent, releasing all liens of the Existing Lender upon any
of the personal property of the Borrower and its Subsidiaries, (b) cancellations
and releases, in form and substance satisfactory to the Administrative Agent,
releasing all liens of the Existing Lender upon any of the Oil and Gas
Properties of the Borrower and its Subsidiaries, and (c) any other releases,
terminations or other documents reasonably required by the Administrative Agent
to evidence the payoff of Indebtedness owed to the Existing Lender;




(xv)

true, accurate and complete copies of all Material Agreements;




(xvi)

certificates of insurance, in form and detail acceptable to the Administrative
Agent, describing the types and amounts of insurance (property and liability)
maintained by any of the Loan Parties, in each case naming the Administrative
Agent as loss payee or additional insured, as the case may be, together with a
lender’s loss payable endorsement in form and substance satisfactory to the
Administrative Agent;




(xvii)

to the extent reasonably requested by the Administrative Agent, due diligence
information satisfactory to the Administrative Agent regarding the Borrower and
its Subsidiaries including information regarding legal matters, tax matters,
accounting matters, business matters, financial matters, insurance matters,
labor matters, ERISA matters, pension liabilities (actual or contingent),
material contracts, debt agreements, property ownership, contingent liabilities
and other legal matters of the Borrower and its Subsidiaries; and




(xviii)

at least five (5) Business Days prior to the Closing Date, to the extent
requested by any Lender or the Administrative Agent, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.




Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.




Section 3.2.

Conditions to Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to Section 2.24(c) and the
satisfaction of the following conditions:




(a)

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default, Event of Default or Borrowing Base Deficiency shall
exist;





37




--------------------------------------------------------------------------------




(b)

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects);




(c)

since December 31, 2013, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;




(d)

in the case of a Borrowing, the Borrower shall have delivered the required
Notice of Borrowing; and




(e)

the Administrative Agent shall have received such other docu­ments,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
sat­isfactory to the Administrative Agent or the Required Lenders.




Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.




Section 3.3.

Post-Closing Conditions.




(a)

Within thirty (30) days after the Closing Date, the Borrower shall dissolve
Stanford and provide the Administrative Agent evidence, reasonably satisfactory
to the Administrative Agent, of such dissolution;




(b)

Within thirty (30) days after the Closing Date, the Administrative Agent shall
have received from the Borrower, Control Account Agreements, duly executed by
each Permitted Third Party Bank and the applicable Loan Party; and




(c)

Within forty-five (45) days after the Closing Date, the Administrative Agent
shall have received from the Borrower title information as the Administrative
Agent may require in form and substance reasonably satisfactory to the
Administrative Agent covering the Oil and Gas Properties of the Loan Parties
evaluated by the initial Reserve Report as requested by the Administrative Agent
(which in any event shall cover at least eighty percent (80%) of the total value
of the Oil and Gas Properties evaluated by the initial Reserve Report).




Section 3.4.

Delivery of Documents.  All of the Loan Documents, certificates, legal opinions
and other documents and papers referred to in this Article, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES




The Borrower represents and warrants to the Administrative Agent, each Lender
and the Issuing Bank as follows:




Section 4.1.

Existence; Power.  The Borrower and each of its Subsidiaries (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) ­has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.




Section 4.2.

Organizational Power; Authorization.  The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party are within such
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational and, if required, shareholder, partner or member
action.  This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
en­forceable against it in accordance with their re­spective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.





38




--------------------------------------------------------------------------------




Section 4.3.

Governmental Approvals; No Conflicts.  The execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect and except for filings necessary to perfect or
maintain perfection of the Liens created under the Loan Documents, (b) will not
violate any Requirement of Law applicable to the Borrower or any of its
Subsidiaries or any judgment, order or ruling of any Governmental Authority, (c)
will not violate or result in a default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.




Section 4.4.

Financial Statements.  The Borrower has furnished to each Lender (i) the audited
con­solidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2013, and the related audited consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, prepared by
Eide Bailly LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of March 31, 2014, and the related unaudited
consolidated statements of in­come and cash flows for the Fiscal Quarter and
year-to-date period then ended, certified by a Responsible Officer.  Such
financial statements fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii).  Since December 31, 2013, there
have been no changes with respect to the Borrower and its Subsidiaries which
have had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.




Section 4.5.

Litigation and Environmental Matters.




(a)

No litigation, investigation or proceeding of or before any arbitra­tors or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.




(b)

Except for the matters set forth on Schedule 4.5:




(i)

each Loan Party and its Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;




(ii)

each Loan Party has obtained all Environmental Permits required for its
operations and each of its Properties, with all such Environmental Permits being
currently in full force and effect, and no Loan Party has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied;




(iii)

there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any Environmental Liability (including as a
potentially responsible party) under, any applicable Environmental Laws that is
pending or, to any Loan Party’s knowledge, threatened against any Loan Party or
any of its Properties or as a result of any operations at such Properties;




(iv)

none of the Properties of the Loan Parties contain or have contained any:  (A)
underground storage tanks; (B) asbestos-containing materials; (C) landfills or
dumps; (D) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (E) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;




(v)

there has been no Release or, to any Loan Party’s knowledge, threatened Release,
of Hazardous Materials at, on, under or from any Loan Party’s Properties, there
are no investigations, remediations, abatements, removals, or monitorings of
Hazardous Materials required under applicable Environmental Laws at such
Properties and, to the knowledge of each Loan Party, none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property;




(vi)

no Loan Party has received any written notice asserting an alleged Environmental
Liability or obligation under any applicable Environmental Laws with respect to
the investigation, remediation, abatement, removal, or monitoring of any
Hazardous Materials at, under, or Released or threatened to be Released from any
real properties offsite from any Loan Party’s Properties and there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of such written notice;





39




--------------------------------------------------------------------------------




(vii)

to the knowledge of each Loan Party, there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any Loan Party’s Properties that could reasonably
be expected to form the basis for a claim for Environmental Liability; and




(viii)

each Loan Party has provided to the Administrative Agent complete and correct
copies of all material environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in any Loan Party’s possession or control and
relating to their respective Properties or operations thereon.




Section 4.6.

Compliance with Laws and Agreements.  The Borrower and each of its Subsidiaries
is in compliance with (a) all Requirements of Law and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon it or its properties, except where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.




Section 4.7.

Investment Company Act.  Neither the Borrower nor any of its Subsidiaries is (a)
an “investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended and in effect from time to time, or (b) otherwise subject to
any other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from, or registration or filing with, any Governmental
Authority in connection therewith.




Section 4.8.

Taxes.  The Borrower and its Subsidiaries and each other Person for whose taxes
the Borrower or any of its Subsidiaries could become liable have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.  Neither the Borrower nor any of its
Subsidiaries has any obligation to pay or has any liability with respect to any
of their Affiliates’ tax liability.  No tax Lien has been filed and, to the
knowledge of any Loan Party, no claim is being asserted with respect to any such
tax or other such governmental charge.




Section 4.9.

Margin Regulations.  None of the proceeds of any of the Loans or Letters of
Credit will be used, directly or indirectly, for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of such terms under
Regulation U or for any purpose that violates the provisions of Regulation T,
Regulation U or Regulation X.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock”.





40




--------------------------------------------------------------------------------




Section 4.10.

ERISA.  Each Plan is in substantial compliance in form and operation with its
terms and with ERISA and the Code (including, without limitation, the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations.  Each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
Internal Revenue Service, and nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Plan with no determination, nothing has occurred that would adversely affect
the issuance of a favorable determination letter or otherwise adversely affect
such qualification).  No ERISA Event has occurred or is reasonably expected to
occur.  There exists no Unfunded Pension Liability with respect to any Plan.
 None of the Borrower, any of its Subsidiaries or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has, within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make, contributions to any Multiemployer
Plan.  There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any of its Subsidiaries or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to result in liability to the Borrower or any of its Subsidiaries.
 The Borrower, each of its Subsidiaries and each ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan.  No Plan which is subject to
Section 412 of the Code or Section 302 of ERISA has applied for or received an
extension of any amortization period within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA.  None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate have ceased operations at a facility so as
to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to Section 4064(a)
of ERISA to which it made contributions.  Each Non-U.S. Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, except as
would not reasonably be expected to result in liability to the Borrower or any
of its Subsidiaries.  All contributions required to be made with respect to a
Non-U.S. Plan have been timely made.  Neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Non-U.S. Plan.  The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan, determined as of
the end of the Borrower’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Non-U.S. Plan allocable to such benefit liabilities.




Section 4.11.

Ownership of Property; Insurance.




(a)

Each Loan Party has good and Defensible Title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to, or
valid leasehold interests in, all of its personal Properties, in each case free
and clear of Liens prohibited by this Agreement.  After giving full effect to
the Excepted Liens, each Loan Party specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
Properties shall not obligate such Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of such Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in such Loan Party’s net revenue interest in such
Property.   




(b)

All leases and agreements necessary for the conduct of the business of each Loan
Party are valid and subsisting, in full force and effect, and there exists no
default or event or circumstance which with the giving of notice or the passage
of time or both would give rise to a default under any such lease or agreement.




(c)

The rights and Properties presently owned, leased or licensed by each Loan Party
including, without limitation, all easements and rights of way, include all
rights and Properties necessary to permit each Loan Party to conduct its
business in all respects in the same manner as its business has been conducted
prior to the date hereof.





41




--------------------------------------------------------------------------------




(d)

The Oil and Gas Properties (and Properties unitized therewith) of each Loan
Party have been maintained, operated and developed in a good and workmanlike
manner and in conformity with all Requirements of Law and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of such Loan Party.  Specifically in connection with the
foregoing, (i) no Oil and Gas Property of any Loan Party is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) of any Loan
Party is deviated from the vertical more than the maximum permitted by
Requirements of Law, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties) of such Loan Party.  All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by each Loan Party that are necessary to conduct normal operations
are being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by such Loan Party, in a
manner consistent with such Loan Party’s past practices.




(e)

Each Loan Party owns, or is licensed or otherwise has the right to use, all
patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by such Loan
Party does not infringe in any material respect on the rights of any other
Person.  Each Loan Party either owns or has valid licenses or other rights to
use all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in its business
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons.




(f)

Each Loan Party has (i) all insurance policies sufficient for the compliance by
it with all Requirements of Law and all agreements including Flood Insurance, if
required and (ii) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of such Loan Party.  The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance.




Section 4.12.

Disclosure.  The Borrower has disclosed to Administrative Agent and the Lenders
all agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports
(including, without limitation, all reports that the Borrower is required to
file with the Securities and Exchange Commission), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.




Section 4.13.

Labor Relations.  There are no strikes, lockouts or other material labor
disputes or grievances against the Borrower or any of its Subsidiaries, or, to
the Borrower’s knowledge, threatened against or affecting the Borrower or any of
its Subsidiaries, and no significant unfair labor practice charges or grievances
are pending against the Borrower or any of its Subsidiaries, or, to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority.  All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.




Section 4.14.

Subsidiaries.  Schedule 4.14 sets forth the name of, the ownership interest of
the applicable Loan Party in, the jurisdiction of incorporation or organization
of, and the type of each Subsidiary of the Borrower and the other Loan Parties
and identifies each Subsidiary that is a Subsidiary Loan Party, in each case as
of the Closing Date.  Each Subsidiary of a Loan Party is a wholly owned
Subsidiary.




Section 4.15.

Solvency.  After giving effect to the execution and delivery of the Loan
Documents and the making of the Loans under this Agreement, each Loan Party is
Solvent.





42




--------------------------------------------------------------------------------




Section 4.16.

Deposit and Disbursement Accounts.  Schedule 4.16 lists all banks and other
financial institutions at which any Loan Party maintains deposit accounts,
lockbox accounts, disbursement accounts, investment accounts or other similar
accounts as of the Closing Date, and such Schedule correctly identifies the
name, address and telephone number of each financial institution, the name in
which the account is held, the type of the account, and the complete account
number therefor.




Section 4.17.

Collateral Documents.




(a)

The Guaranty and Security Agreement is effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable security interest in the Collateral (as defined therein),
and when UCC financing statements in appropriate form are filed in the offices
specified on Schedule 3 to the Guaranty and Security Agreement, the Guaranty and
Security Agreement shall constitute a fully perfected Lien (to the extent that
such Lien may be perfected by the filing of a UCC financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 7.2.
 When the certificates evidencing all Capital Stock pledged pursuant to the
Guaranty and Security Agreement are delivered to the Administrative Agent,
together with appropriate stock powers or other similar instruments of transfer
duly executed in blank, the Liens in such Capital Stock shall be fully perfected
first priority security interests, perfected by “control” as defined in the UCC.




(b)

Each Mortgage, when duly executed and delivered by the relevant Loan Party, will
be effective to create in favor of the Administrative Agent for the ratable
benefit of the Secured Parties a legal, valid and enforceable Lien on all of
such Loan Party’s right, title and interest in and to the Mortgaged Property of
such Loan Party covered thereby and the proceeds thereof, and when such Mortgage
is filed in the real estate records where the respective Mortgaged Property is
located, such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of such Loan Party in such Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to Liens expressly permitted by
Section 7.2.




(c)

No Loan Party owns any Building (as defined in the applicable Flood Insurance
Law) or Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Law) for which such Loan Party has not delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that (a) such Loan
Party maintains Flood Insurance for such Building or Manufactured (Mobile) Home
or (b) such Building or Manufactured (Mobile) Home is not located in a Special
Flood Hazard Area.




Section 4.18.

Restriction on Liens.  No Loan Party is a party to any agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 7.2(d), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent for the benefit of the
Secured Parties on or in respect of its Properties to secure the Obligations and
the Loan Documents.




Section 4.19.

Material Agreements.  As of the Closing Date, all Material Agreements of the
Borrower and its Subsidiaries are described on Schedule 4.19, and each such
Material Agreement is in full force and effect.  The Borrower does not have any
knowledge of any pending amendments or threatened termination of any of the
Material Agreements.  As of the Closing Date, the Borrower has delivered to the
Administrative Agent a true, complete and correct copy of each Material
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).




Section 4.20.

OFAC; Foreign Corrupt Practices Act.  Neither any Loan Party nor any of its
Subsidiaries or Affiliates (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Countries, or (iii) derives any of its operating income
from investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Loans hereunder will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to a Sanctioned Person or a Sanctioned Country or for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended and in effect from time to time.




Section 4.21.

Patriot Act.  Neither any Loan Party nor any of its Subsidiaries is an “enemy”
or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act or any enabling legislation or executive order relating thereto.
 Neither any Loan Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or (c)
the Patriot Act.  None of the Loan Parties (i) is a blocked person described in
Section 1 of the Anti-Terrorism Order or (ii) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.





43




--------------------------------------------------------------------------------




Section 4.22.

Gas Imbalances; Prepayments.  Except as set forth on Schedule 4.22 or on the
most recent certificate delivered pursuant to Section 5.13(c), on a net basis
there are no gas imbalances, take or pay or other prepayments which would
require the Loan Parties to deliver Hydrocarbons produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding one percent (1%) of the value of the proved, developed,
producing Oil and Gas Properties as set forth on the most recent Reserve Report
delivered pursuant to the terms of this Agreement in the aggregate.




Section 4.23.

Marketing of Production.  Except for contracts listed and in effect on the date
hereof on Schedule 4.23, and thereafter either disclosed in writing to the
Administrative Agent or included in the most recently delivered Reserve Report
(with respect to all of which contracts each Loan Party represents it is
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on sixty (60)
days’ notice or less without penalty or detriment for the sale of production
from any Loan Party’s Hydrocarbons (including, without limitation, calls on or
other rights to purchase, production, whether or not the same are currently
being exercised) that (i) pertain to the sale of production at a fixed price and
(ii) have a maturity or expiry date of longer than six (6) months from the date
hereof.




Section 4.24.

Hedging Transactions and Qualified ECP Guarantor.  Schedule 4.24, as of the date
hereof, and after the date hereof, each report required to be delivered by the
Borrower pursuant to Section 5.1(e), sets forth, a true and complete list of all
Hedging Transactions of each Loan Party, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.  The Borrower and each Guarantor is a
Qualified ECP Guarantor.




Section 4.25.

Stanford.  Stanford does not own any Property.




ARTICLE V

AFFIRMATIVE COVENANTS




The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:




Section 5.1.

Financial Statements and Other Information.  The Borrower will deliver to the
Administrative Agent and each Lender:




(a)

as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by Eide
Bailly LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the exami­nation by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;




(b)

as soon as avail­able and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
in­come and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter and
the corresponding portion of the Borrower’s previous Fiscal Year;





44




--------------------------------------------------------------------------------




(c)

concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section (other than the financial statements for
the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to subsection
(b) of this Section), a Compliance Certificate signed by the principal executive
officer or the principal financial officer of the Borrower (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with the financial covenants set forth in Article VI,
(iii) specifying any change in the identity of the Subsidiaries as of the end of
such Fiscal Year or Fiscal Quarter from the Subsidiaries identified to the
Administrative Agent and the Lenders on the Closing Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be, and (iv) stating
whether any change in GAAP or the application thereof has occurred since the
date of the mostly recently delivered audited financial statements of the
Borrower and its Subsidiaries, and, if any change has occurred, specifying the
effect of such change on the financial statements accompanying such Compliance
Certificate;




(d)

concurrently with the delivery of the financial statements referred to in
subsection (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);




(e)

concurrently with the delivery of the financial statements referred to in
subsection (b) of this Section, a certificate signed by the principal executive
officer or the principal financial officer of the Borrower setting forth as of a
recent date, a true and complete list of all Hedging Transactions of the Loan
Parties, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
therefor, any new credit support agreements relating thereto not listed on
Schedule 4.24, any margin required or supplied under any credit support
document, and the counterparty to each such agreement;




(f)

concurrently with the delivery of the financial statements referred to in
subsection (b) of this Section, a certificate signed by the principal executive
officer or the principal financial officer of the Borrower setting forth
information as to quantities or production from the Loan Parties’ Oil and Gas
Properties, volumes of production sold, pricing, purchasers of production, gross
revenues, lease operating expenses, and such other information as the
Administrative Agent may reasonably request with respect to the relevant
quarterly period;




(g)

promptly following the written request of the Administrative Agent, a list of
all Persons purchasing Hydrocarbons from any Loan Party; and




(h)

promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the Borrower
or any of its Subsidiaries as the Administrative Agent or any Lender may
reasonably request.




Section 5.2.

Notices of Material Events.  The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:




(a)

the occurrence of any Default or Event of Default;




(b)

the filing or commencement of, or any material development in, any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or,
to the knowledge of the Borrower, affecting the Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;




(c)

the occurrence of any event or any other development by which the Borrower or
any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability,
in each case which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;





45




--------------------------------------------------------------------------------




(d)

promptly and in any event within 15 days after (i) the Borrower, any of its
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a certificate of the chief financial officer of the Borrower
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and any notices received by the Borrower,
such Subsidiary or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto, and (ii) becoming aware (1) that there has been an
increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Borrower, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Borrower, any
of its Subsidiaries or any ERISA Affiliate, a detailed written description
thereof from the chief financial officer of the Borrower;




(e)

the occurrence of any default or event of default, or the receipt by the
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;




(f)

any material amendment or modification to any Material Agreement (together with
a copy thereof), and prompt notice of any termination, expiration or loss of any
Material Agreement; and




(g)

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.  




The Borrower will furnish to the Administrative Agent and each Lender the
following:




(x)

promptly and in any event at least 30 days prior thereto, notice of any change
(i) in any Loan Party’s legal name, (ii) in any Loan Party’s chief executive
office, its principal place of business, any office in which it maintains books
or records or any office or facility at which Collateral owned by it is located
(including the establishment of any such new office or facility), (iii) in any
Loan Party’s identity or legal structure, (iv) in any Loan Party’s federal
taxpayer identification number or organizational number or (v) in any Loan
Party’s jurisdiction of organization; and




(y)

as soon as available and in any event within 30 days after receipt thereof, a
copy of any environmental report or site assessment obtained by or for the
Borrower or any of its Subsidiaries after the Closing Date on any Oil and Gas
Property.




Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.




Section 5.3.

Existence; Conduct of Business.  The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and maintain in full force and effect its legal existence and its respective
rights, licenses, permits, privileges, fran­chises, patents, copyrights,
trademarks and trade names material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties are located or the ownership of its Properties
requires such qualification; provided that nothing in this Section shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3.




Section 5.4.

Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including,
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.




Section 5.5.

Payment of Obligations.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity all of its obligations
and liabilities (including, without limitation, all taxes, assessments and other
governmental charges, levies and all other claims that could result in a
statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.





46




--------------------------------------------------------------------------------




Section 5.6.

Books and Records.  The Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.




Section 5.7.

Visitation and Inspection.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representative of the Administrative Agent or any
Lender to visit and inspect its Properties (including its Oil and Gas
Properties), to examine its books and records and to make copies and take
ex­tracts therefrom, and to discuss its affairs, finances and ac­counts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as of­ten as the Administrative Agent or any Lender
may reasonably request after rea­sonable prior notice to the Borrower; provided
that if an Event of Default has occurred and is continuing, no prior notice
shall be required.




Section 5.8.

Maintenance of Properties; Insurance.  The Borrower will, and will cause each of
its Subsidiaries to:




(a)

operate its Oil and Gas Properties and other Properties or cause such Oil and
Gas Properties and other Properties to be operated in a careful and prudent
manner in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Requirements
of Law, including, without limitation, applicable proration requirements and
Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;




(b)

maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its Oil and Gas Properties and other Properties,
including, without limitation, all equipment, machinery and facilities;




(c)

promptly pay and discharge, or cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;




(d)

promptly perform or cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties;




(e)

maintain with financially sound and reputable insurance companies which are not
Affiliates of the Borrower (i) insurance with respect to its prop­erties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations (including, to the
extent applicable, flood insurance) and (ii) all insurance required to be
maintained pursuant to the Collateral Documents or any applicable Requirement of
Law, and will, upon request of the Administrative Agent, furnish to each Lender
at reasonable intervals a certificate of a Responsible Officer setting forth the
nature and extent of all insurance maintained by the Borrower and its
Subsidiaries in accordance with this Section; and




(f)

at all times shall name the Administrative Agent as additional insured on all
liability policies of the Borrower and its Subsidiaries and as loss payee
(pursuant to a loss payee endorsement approved by the Administrative Agent) on
all casualty and property insurance policies of the Borrower and its
Subsidiaries and cause such policies to provide that the insurer will give at
least thirty (30) days prior notice of any cancellation to the Administrative
Agent.




Section 5.9.

Use of Proceeds; Margin Regulations.  The Borrower will use the proceeds of all
Loans to finance working capital needs and for other general corporate purposes
of the Borrower and its Subsidiaries.  No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose in contravention of
Section 4.9 or for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X.  All Letters of Credit will be used for general
corporate purposes.




Section 5.10.

Casualty and Condemnation.  The Borrower (a) will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of any Collateral or the commencement of any
action or preceding for the taking of any material portion of any Collateral or
any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will cause the net cash proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) to be collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.





47




--------------------------------------------------------------------------------




Section 5.11.

Cash Management.  The Borrower shall, and shall cause its Subsidiaries to:




(a)

subject to Section 3.3(b) maintain all cash management and treasury business
with SunTrust Bank or a Permitted Third Party Bank, including, without
limitation, all deposit accounts, disbursement accounts, investment accounts and
lockbox accounts (other than zero-balance accounts for the purpose of managing
local disbursements, payroll, withholding and other fiduciary accounts, all of
which the Loan Parties may maintain without restriction) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the
Administrative Agent, on behalf of the Secured Parties, perfected either
automatically under the UCC (with respect to Controlled Accounts at SunTrust
Bank) or subject to Control Account Agreements;




(b)

deposit promptly, and in any event no later than 10 Business Days after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all accounts and
other Collateral into Controlled Accounts, in each case except for cash and
Permitted Investments the aggregate value of which does not exceed $100,000 at
any time; and




(c)

at any time after the occurrence and during the continuance of an Event of
Default, at the request of the Required Lenders, the Borrower will, and will
cause each other Loan Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Administrative Agent.




Section 5.12.

Additional Subsidiaries and Collateral.




(a)

In the event that, subsequent to the Closing Date, any Person becomes a
Subsidiary of a Loan Party, whether pursuant to formation, acquisition or
otherwise, (x) the Borrower shall notify the Administrative Agent and the
Lenders not less than ten (10) Business Days prior to the formation or
acquisition of such Subsidiary and (y) within five (5) Business Days after such
Person becomes a Subsidiary of a Loan Party, the Borrower shall cause such
Subsidiary (i) to become a new Guarantor and to grant Liens in favor of the
Administrative Agent in all of its personal property by executing and delivering
to the Administrative Agent a supplement to the Guaranty and Security Agreement
in form and substance reasonably satisfactory to the Administrative Agent, and
authorizing and delivering, at the request of the Administrative Agent, such UCC
financing statements or similar instruments required by the Administrative Agent
to perfect the Liens in favor of the Administrative Agent and granted under any
of the Loan Documents, (ii) to grant Liens in favor of the Administrative Agent
in such Oil and Gas Properties as requested by the Administrative Agent by
executing and delivering to the Administrative Agent such Mortgages as the
Administrative Agent shall require, and (iii) to deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches, environmental reports and legal opinions)
and to take all such other actions as such Subsidiary would have been required
to deliver and take pursuant to Section 3.1 if such Subsidiary had been a Loan
Party on the Closing Date or that such Subsidiary would be required to deliver
pursuant to Section 5.13 with respect to any Oil and Gas Properties.  In
addition, within five (5) Business Days after the date any Person becomes a
Subsidiary of a Loan Party, the Borrower shall, or shall cause the applicable
Loan Party to (i) pledge all of the Capital Stock of such Subsidiary to the
Administrative Agent as security for the Obligations by executing and delivering
a supplement to the Guaranty and Security Agreement in form and substance
satisfactory to the Administrative Agent, and (ii) if the Capital Stock of such
Subsidiary is certificated, deliver the original certificates evidencing such
pledged Capital Stock to the Administrative Agent, together with appropriate
powers executed in blank.   




(b)

The Borrower agrees that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsection (a) (to the extent that
such Lien can be perfected by execution, delivery and/or recording of the
Collateral Documents or UCC financing statements, or possession of such
Collateral), free and clear of all Liens other than Liens expressly permitted by
Section 7.2.  All actions to be taken pursuant to this Section shall be at the
expense of the Borrower or the applicable Loan Party, and shall be taken to the
reasonable satisfaction of the Administrative Agent.





48




--------------------------------------------------------------------------------




Section 5.13.

Reserve Reports.




(a)

On or before March 1 and September 1 of each year, commencing September 1, 2014,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Oil and Gas Properties of Borrower and its Subsidiaries as
of the immediately preceding January 1 (with respect to the Reserve Report due
March 1) and July 1 (with respect to the Reserve Report due September 1).  The
Reserve Report due March 1 of each year shall be prepared by one or more
Approved Petroleum Engineers, and the Reserve Report due September 1 of each
year shall be prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the Reserve Report
most recently prepared by the Approved Petroleum Engineers.  Additionally, on or
before December 1, 2014 and June 1, 2015, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of Borrower and its Subsidiaries as of October 1, 2014 (with respect
to the Reserve Report due December 1, 2014) and April 1, 2015 (with respect to
the Reserve Report due June 1, 2015).  The Reserve Reports due December 1, 2014
and June 1, 2015 shall be prepared by or under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
Reserve Report most recently prepared by the Approved Petroleum Engineers.




(b)

In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the Reserve Report most recently prepared by the Approved
Petroleum Engineers.  For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.5(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.




(c)

With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from its principal executive
officer or the principal financial officer certifying that in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, (ii) the
Borrower and its Subsidiaries owns good and Defensible Title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Excepted Liens and Liens securing the Obligations, (iii) except
as set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 4.22 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or its Subsidiaries to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent, (v)
attached to the certificate is a list of all marketing agreements entered into
subsequent to the later of the date hereof or the most recently delivered
Reserve Report which the Borrower or its Subsidiaries could reasonably be
expected to have been obligated to list on Schedule 4.24 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the Oil
and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the total value of the Oil and
Gas Properties evaluated in such Reserve Report that the value of such Mortgaged
Properties represent in compliance with Section 5.15.




Section 5.14.

Title Information.




(a)

On or before the delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 5.13(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering the Oil and Gas Properties evaluated by such Reserve Report as
requested by the Administrative Agent (which in any event shall cover, together
with title information previously delivered to the Administrative Agent, at
least eighty percent (80%) of the total value of the Oil and Gas Properties
evaluated by such Reserve Report).




(b)

If the Borrower has provided title information under Section 5.14(a), the
Borrower shall, or shall cause the applicable Loan Party to, within sixty (60)
days after notice from the Administrative Agent that title defects or exceptions
exist with respect to such additional Properties, either (i) cure any such title
defects or exceptions (including defects or exceptions as to priority) which are
not permitted by Section 7.2 raised by such information, (ii) substitute
acceptable Mortgaged Properties with no title defects or exceptions except for
Excepted Liens (other than Excepted Liens described in clauses (iv), (vi) and
(vii) of such definition) having an equivalent value or (iii) deliver title
information in form and substance acceptable to the Administrative Agent so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least eighty percent (80%) of the total value of the Oil and Gas
Properties evaluated by such Reserve Report.





49




--------------------------------------------------------------------------------




(c)

If the Borrower or such Loan Party is unable to cure any title defect requested
by the Administrative Agent or the Lenders to be cured within the sixty (60) day
period or the Borrower does not comply with the requirements under Section
5.14(a), such default shall not be a Default, but instead the Administrative
Agent and/or the Required Lenders shall have the right to exercise the following
remedy in their sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by the Administrative Agent or the Lenders.  To the extent that the
Administrative Agent or the Required Lenders are not satisfied with title to any
Mortgaged Property after such sixty (60) day period has elapsed, such
unacceptable Mortgaged Property shall not count towards compliance with the
requirements of Section 5.14(a), and the Administrative Agent may send a notice
to the Borrower and the Lenders that the then outstanding Borrowing Base shall
be reduced by an amount as determined by the Required Lenders to cause the
Borrower to be in compliance with the requirements of Section 5.14(a).  This new
Borrowing Base shall become effective immediately after receipt of such notice.




Section 5.15.

Additional Mortgaged Property.  In connection with each redetermination of the
Borrowing Base, the Borrower shall, and shall cause its Subsidiaries to, within
thirty (30) days following the request of the Administrative Agent, grant to the
Administrative Agent as security for the Obligations, a first-priority Lien
(provided that Excepted Liens of the type described in clauses (i) to (iii) and
(v) of the definition thereof may exist, but subject to the provisos at the end
of such definition) on additional Oil and Gas Properties of the Borrower and its
Subsidiaries not already subject to a Lien of the Collateral Documents (which in
any event, when combined with all other Mortgaged Properties, will represent at
least eighty percent (80%) of the total value of the Oil and Gas Properties
evaluated by such Reserve Report).  All such Liens will be created and perfected
by and in accordance with the provisions of mortgages, deeds of trust, security
agreements and financing statements or other Collateral Documents, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.  In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with Section
5.12(a).




Section 5.16.

Further Assurances.  The Borrower will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created by the Collateral Documents or
the validity or priority of any such Lien, all at the expense of the Loan
Parties.  The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.  The Borrower hereby
authorizes the Administrative Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Mortgaged Property without the signature of the Borrower or any other Loan
Party where permitted by law.  A carbon, photographic or other reproduction of
the Collateral Documents or any financing statement covering the Mortgaged
Property or any part thereof shall be sufficient as a financing statement where
permitted by law.  The Borrower acknowledges and agrees that any such financing
statement may describe the collateral as “all assets” of the applicable Loan
Party or words of similar effect as may be required by the Administrative Agent.




Section 5.17.

Environmental Matters.




(a)

The Borrower shall at its sole expense:  (i) comply, and shall cause its
Properties and operations and each Loan Party and each Loan Party’s Properties
and operations to comply, in all material respects, with all applicable
Environmental Laws; (ii) not Release or threaten to Release, and shall cause
each Loan Party not to Release or threaten to Release, any Hazardous Material
on, under, about or from any of Loan Party’s Properties or any other property
offsite the Property to the extent caused by such Loan Party’s operations except
in compliance with applicable Environmental Laws; (iii) timely obtain or file,
and shall cause each Subsidiary to timely obtain or file, all Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of any Loan Party’s Properties;
(iv) promptly commence and diligently prosecute to completion, and shall cause
each Subsidiary to promptly commence and diligently prosecute to completion, any
assessment, evaluation, investigation, monitoring, containment, cleanup,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of any
Loan Party’s Properties; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation; and (vi) establish and
implement, and shall cause each Subsidiary to establish and implement, such
procedures as may be necessary to continuously determine and assure that each
Loan Party’s obligations under this Section 5.17(a) are timely and fully
satisfied.





50




--------------------------------------------------------------------------------




(b)

The Borrower will promptly, but in no event later than five (5) days after any
Loan Party obtains knowledge thereof, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any Person against
any Loan Party or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws if such Loan Party could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $500,000, not fully covered by insurance, subject to
normal deductibles.




(c)

The Borrower will, and will cause each Loan Party to, provide environmental
assessments, audits and tests requested by the Administrative Agent and the
Lenders in connection with any future acquisitions of Oil and Gas Properties or
other Properties.




Section 5.18.

Commodity Exchange Act Keepwell Provisions.  The Borrower hereby guarantees the
payment and performance of all Obligations of each Loan Party (other than the
Borrower) and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time to each Loan
Party (other than the Borrower) in order for such Loan Party to honor its
obligations under the Guarantee and Security Agreement including obligations
with respect to Hedging Obligations secured by the Collateral Documents.  The
obligations of the Borrower under this Section 5.18 shall remain in full force
and effect until all Obligations are paid in full to the Lenders, the
Administrative Agent and all other Secured Parties, and all of the Lenders’
Commitments are terminated.  The Borrower intends that this Section 5.18
constitute, and this Section 5.18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.    




ARTICLE VI

FINANCIAL COVENANTS




The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:




Section 6.1.

Leverage Ratio.  Beginning with the fiscal quarter ending September 30, 2014,
the Borrower will not, as of the last day of any fiscal quarter, permit its
Leverage Ratio to be greater than 4.0 to 1.0.




Section 6.2.

Current Ratio.  Beginning with the fiscal quarter ending September 30, 2014,
2014, the Borrower will not permit, as of the last day of any fiscal quarter,
its ratio of Current Assets to Current Liabilities to be less than 1.0 to 1.0.  




ARTICLE VII

NEGATIVE COVENANTS




The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:




Section 7.1.

Indebtedness and Preferred Equity.  The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:




(a)

Indebtedness created pursuant to the Loan Documents;




(b)

Indebtedness of the Borrower and its Subsidiaries existing on the date hereof
and set forth on Schedule 7.1 and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;




(c)

Indebtedness of the Borrower or any of its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (provided that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements), and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided that the
aggregate principal amount of such Indebtedness does not exceed $1,000,000 at
any time outstanding;





51




--------------------------------------------------------------------------------




(d)

Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary owing
to the Borrower or any other Subsidiary; provided that (i) any such Indebtedness
shall be subject to Section 7.4, (ii) such Indebtedness is not is not held,
assigned, transferred, negotiated or pledged to any Person other than a Loan
Party, and (iii) any such Indebtedness shall be subordinated to the Obligations
on terms and conditions satisfactory to the Administrative Agent;




(e)

Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary Loan Party of Indebtedness of the Borrower or any other Subsidiary;
provided that such Indebtedness is otherwise permitted by this Agreement;




(f)

Debt of the Borrower and its Subsidiaries associated with bonds or surety
obligations required by Governmental Authorities in connection with the
operation of the Oil and Gas Properties;




(g)

Hedging Obligations permitted by Section 7.10; and




(h)

other unsecured Indebtedness of the Borrower or its Subsidiaries in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding.




The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Commitment Termination Date.




Section 7.2.

Liens.  The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired, except:




(a)

Liens securing the Obligations; provided that no Liens may secure Hedging
Obligations or Bank Product Obligations without securing all other Obligations
on a basis at least pari passu with such Hedging Obligations or Bank Product
Obligations and subject to the priority of payments set forth in Section 2.20
and Section 8.2;




(b)

Excepted Liens;




(c)

Liens on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 7.2; provided that such
Liens shall not apply to any other property or asset of the Borrower or any
Subsidiary;




(d)

purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition or
the completion of the construction or improvements thereof, (iii) such Lien does
not extend to any other asset, and (iv) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; and




(e)

extensions, renewals, or replacements of any Lien referred to in subsections (b)
through (d) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.




Section 7.3.

Fundamental Changes.




(a)

The Borrower will not, and will not permit any of its Subsidiaries to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided that if, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (i) the Borrower or any
other Loan Party may merge with a Loan Party if the Borrower (or such Loan Party
if the Borrower is not a party to such merger) is the surviving Person and (ii)
any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to another Loan Party.





52




--------------------------------------------------------------------------------




(b)

The Borrower will not, and will not permit any Loan Party to, allow any material
change to be made in the character of its business as an independent oil and gas
exploration and production company.  From and after the date hereof, the
Borrower will not, and will not permit any Loan Party to, acquire or make any
other expenditure (whether such expenditure is capital, operating or otherwise)
in or related to any Oil and Gas Properties not located within the geographical
boundaries of the United States of America.




(c)

The Borrower will not, and will not permit any of its Subsidiaries to, form or
acquire any Subsidiary other than a wholly owned Subsidiary.




Section 7.4.

Investments, Loans.  The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
Capital Stock, evidence of Indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, or create or form any
Subsidiary, except:




(a)

Investments (other than Permitted Investments) existing on the date hereof and
set forth on Schedule 7.4 (including Investments in Subsidiaries);




(b)

Permitted Investments;




(c)

Guarantees by the Borrower and its Subsidiaries constituting Indebtedness
permitted by Section 7.1;




(d)

Investments made by the Borrower in or to any Subsidiary (other than Stanford)
and by any Subsidiary to the Borrower or in or to another Subsidiary (other than
Stanford);




(e)

loans or advances to employees, officers or directors of the Borrower or any of
its Subsidiaries in the ordinary course of business for travel, relocation and
related expenses; provided that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time outstanding;




(f)

Hedging Transactions permitted by Section 7.10;




(g)

Investments by the Borrower and its Subsidiaries (other than Stanford) in
ownership interests in additional Oil and Gas Properties located within the
geographic boundaries of the United States of America; and




(h)

other Investments which in the aggregate do not exceed $1,000,000 in any Fiscal
Year.




Section 7.5.

Restricted Payments.  The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:




(i)

dividends payable by the Borrower solely in interests of any class of its common
equity;




(ii)

Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary.




Section 7.6.

Sale of Properties; Termination of Hedging Transactions.  The Borrower will not,
and will not permit any of its Subsidiaries to, convey, sell, lease, assign,
farm-out, transfer or otherwise dispose of any of its assets, business or
Property or, in the case of any Subsidiary, any shares of such Subsidiary’s
Capital Stock, in each case whether now owned or hereafter acquired, to any
Person other than the Borrower or any other Loan Party, or terminate or
otherwise monetize any Hedging Transaction in respect of commodities except:




(a)

the sale or other disposition for fair market value of obsolete or worn out
equipment that is no longer necessary for operations disposed of in the ordinary
course of business;




(b)

the sale of Hydrocarbons and Permitted Investments in the ordinary course of
business; and




(c)

the sale or other disposition (including casualty events) of any Oil and Gas
Property by the Borrower and its Subsidiaries or any interest therein and the
termination or monetization of any Hedging Transaction in respect of
commodities; provided that:





53




--------------------------------------------------------------------------------




(i)

no Default or Borrowing Base Deficiency exists or, after giving effect to
Section 2.11(b), results from such sale or disposition of Oil and Gas Property
or termination or monetization of any Hedging Transaction in respect of
commodities;




(ii)

the Borrower notifies the Administrative Agent and the Lenders not less than ten
(10) Business Days prior to such sale or disposition of Oil and Gas Property or
termination or monetization of any Hedging Transaction in respect of
commodities;




(iii)

100% of the consideration received in respect of such sale or other disposition
or termination shall be cash;




(iv)

the consideration received in respect of such sale or other disposition or
termination or monetization of any Hedging Transaction in respect of commodities
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein or Subsidiary subject of such sale or other
disposition, or Hedging Transaction subject of such termination or monetization
(as reasonably determined by the board of directors (or comparable governing
body) of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of the principal executive officer or the
principal financial officer of the Borrower certifying to that effect); and




(v)

(A) such event is not a Triggering Event or (B) such event is a Triggering Event
and (x) the Required Lenders consent to such event, (y) the Borrowing Base is
redetermined pursuant to Section 2.4(e) and (z) the Borrower shall have made the
payments, if any, required under Section 2.11(b).




Section 7.7.

Transactions with Affiliates.  The Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:




(a)

in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;




(b)

transactions between or among the Loan Parties; and




(c)

any Restricted Payment permitted by Section 7.5.




Section 7.8.

Restrictive Agreements.  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any of its Subsidiaries to create, incur or permit
any Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any of its Subsidiaries to pay dividends or
other distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary thereof, to Guarantee
Indebtedness of the Borrower or any other Subsidiary thereof or to transfer any
of its prop­erty or assets to the Borrower or any other Subsidiary thereof;
provided that (i) the foregoing shall not apply to restrictions or conditions
imposed by law or by this Agreement or any other Loan Document and (ii) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness.




Section 7.9.

Sale and Leaseback Transactions.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred.




Section 7.10.

Hedging Transactions.




(a)

The Borrower will not, and will not permit any of its Subsidiaries to, enter
into or be a party to any Hedging Transaction, other than:





54




--------------------------------------------------------------------------------




(i)

Subject to clause (b) of this Section 7.10, Hedging Transactions by the Borrower
with a Lender-Related Hedge Provider in respect of commodities entered into not
for speculative purposes the notional volumes for which (when aggregated with
other commodity Hedging Transactions then in effect other than basis
differential swaps on volumes already hedged pursuant to other Hedging
Transactions) do not exceed, as of the date such Hedging Transaction is entered
into, (A) for the period from one to forty-eight months following the date of
execution of the Hedging Transaction, (1) eighty percent (80%) of the reasonably
anticipated production of crude oil, (2) eighty percent (80%) of the reasonably
anticipated production of natural gas and (3) eighty percent (80%) of the
reasonably anticipated production of natural gas liquids and condensate, in each
case, as such production is projected from the Borrower’s and its Subsidiaries’
proved, developed, producing Oil and Gas Properties as set forth on the most
recent Reserve Report delivered pursuant to the terms of this Agreement,  and
(B) for the period forty-nine to sixty months following the date of execution
for such Hedging Transaction, (1) fifty percent (50%) of the reasonably
anticipated production of crude oil, (2) fifty percent (50%) of the reasonably
anticipated production of natural gas and (3) fifty percent (50%) of the
reasonably anticipated production of natural gas liquids and condensate, in each
case, as such production is projected from the Borrower’s and its Subsidiaries’
proved, developed, producing Oil and Gas Properties as set forth on the most
recent Reserve Report delivered pursuant to the terms of this Agreement.  It is
understood that Hedging Transactions in respect of commodities which may, from
time to time, “hedge” the same volumes, but different elements of commodity risk
thereof, shall not be aggregated together when calculating the foregoing
limitations on notional volumes.




(ii)

Hedging Transactions effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Hedging
Transactions of the Borrower then in effect effectively converting interest
rates from floating to fixed) do not exceed fifty percent (50%) of the then
outstanding principal amount of the Loan Parties’ Indebtedness for borrowed
money which bears interest at a floating rate, and which Hedging Transactions
shall not, in any case, have a tenor beyond the maturity date of such
Indebtedness.




(b)

In no event shall any Hedging Transaction contain any requirement, agreement or
covenant for any Loan Party to post collateral or margin to secure their
obligations under such Hedging Transaction or to cover market exposures




(c)

The Borrower will not terminate or monetize any Hedging Transaction in respect
of commodities without the prior written consent of the Required Lenders, except
to the extent such terminations are permitted pursuant to Section 7.6.




Section 7.11.

Amendment to Material Documents.  The Borrower will not, and will not permit any
of its Subsidiaries to, amend, modify or waive any of its rights under (a) its
certificate of incorporation, bylaws or other organizational documents or (b)
any Material Agreements, except in any manner that would not have an adverse
effect on the Lenders, the Administrative Agent, the Borrower or any of its
Subsidiaries.




Section 7.12.

Sale or Discount of Receivables.  Except for receivables obtained by any Loan
Party out of the ordinary course of business or the settlement of joint interest
billing accounts in the ordinary course of business or discounts granted to
settle collection of accounts receivable or the sale of defaulted accounts
arising in the ordinary course of business in connection with the compromise or
collection thereof and not in connection with any financing transaction, the
Borrower will not, and will not permit any Subsidiary to, discount or sell (with
or without recourse) any of its notes receivable or accounts receivable.




Section 7.13.

Accounting Changes.  The Borrower will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.




Section 7.14.

Lease Obligations.  The Borrower will not, and will not permit any of its
Subsidiaries to, create or suffer to exist any obligations for the payment under
operating leases or agreements to lease (but excluding any obligations under
leases required to be classified as Capital Leases under GAAP having a term of
five years or more and leases of Hydrocarbon Interests) which would cause the
present value of the direct or contingent liabilities of the Borrower and its
Subsidiaries under such leases or agreements to lease, on a consolidated basis,
to exceed $1,000,000 in the aggregate in any Fiscal Year.




Section 7.15.

Government Regulation.  The Borrower will not, and will not permit any of its
Subsidiaries to, (a) be or become subject at any time to any law, regulation or
list of any Governmental Authority of the United States (including, without
limitation, the OFAC list) that prohibits or limits the Lenders or the
Administrative Agent from making any advance or extension of credit to the
Borrower or from otherwise conducting business with the Loan Parties, or (b)
fail to provide documentary and other evidence of the identity of the Loan
Parties as may be requested by the Lenders or the Administrative Agent at any
time to enable the Lenders or the Administrative Agent to verify the identity of
the Loan Parties or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318.





55




--------------------------------------------------------------------------------




Section 7.16.

Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower will not, and
will not permit any of its Subsidiaries to, allow gas imbalances, take-or-pay or
other prepayments with respect to the Oil and Gas Properties of any Loan Party
that would require such Loan Party to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor to exceed one percent
(1%) of the value of the proved, developed, producing Oil and Gas Properties as
set forth on the most recent Reserve Report delivered pursuant to the terms of
this Agreement in the aggregate.




Section 7.17.

Marketing Activities.  The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any contracts for the sale of Hydrocarbons other
than (a) contracts for the sale of Hydrocarbons reasonably estimated to be
produced from the Borrower’s or its Subsidiaries’ proved Oil and Gas Properties
during the period of such contract and (b) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower or one of its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to sell
on behalf of such third parties.




Section 7.18.

Non-Qualified ECP Guarantors.  The Borrower shall not permit any Loan Party that
is not a Qualified ECP Guarantor to own, at any time, any Oil and Gas Properties
or any Capital Stock in any Subsidiaries.




Section 7.19.

Environmental Matters.  The Borrower will not, and will not permit any of its
Subsidiaries to, cause or permit any of its Property to be in any material
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials in
violation of or to any Remedial Work required under, any Environmental Laws.




Section 7.20.

Stanford.  The Borrower will not permit Stanford to own any Property.




ARTICLE VIII

EVENTS OF DEFAULT




Section 8.1.

Events of Default.  If any of the following events (each, an “Event of Default”)
shall occur:




(a)

the Borrower shall fail to pay any principal of any Loan or of any reimbursement
obligation in respect of any LC Disbursement, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or




(b)

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount payable under subsection (a) of this Section or an
amount related to a Bank Product Obligation) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days; or




(c)

any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document (including the Sched­ules attached hereto and thereto),
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document sub­mitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or




(d)

the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, 5.2, or 5.3 (with respect to the Borrower’s legal
existence) or Article VI or VII; or




(e)

any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or





56




--------------------------------------------------------------------------------




(f)

(i) the Borrower or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness (other than any Hedging Obligation) that
is outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any Material Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof or (ii) there occurs under any Hedging Transaction an Early
Termination Date (as defined in such Hedging Transaction) resulting from (A) any
event of default under such Hedging Transaction as to which the Borrower or any
of its Subsidiaries is the Defaulting Party (as defined in such Hedging
Transaction) and the Hedge Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $500,000.00 or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $500,000.00 and is not paid; or




(g)

the Borrower or any of its Subsidiaries shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in subsection (i) of this Section, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or




(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any of its Subsidiaries or its debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
of its Subsidiaries or for a substantial part of its assets, and in any such
case, such proceeding or petition shall remain undismissed for a period of 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or




(i)

the Borrower or any of its Subsidiaries shall become unable to pay, shall admit
in writing its inability to pay, or shall fail to pay, its debts as they become
due; or




(j)

(i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and its
Subsidiaries in an aggregate amount exceeding $500,000, (ii) there is or arises
an Unfunded Pension Liability (not taking into account Plans with negative
Unfunded Pension Liability) in an aggregate amount exceeding $500,000, or (iii)
there is or arises any potential Withdrawal Liability in an aggregate amount
exceeding $500,000; or




(k)

any judgment or order for the payment of money in excess of $500,000 in the
aggregate shall be rendered against the Borrower or any of its Subsidiaries, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or




(l)

any non-monetary judgment or order shall be rendered against the Borrower or any
of its Subsidiaries that could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, and there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or




(m)

a Change in Control shall occur or exist; or




(n)

any provision of the Guaranty and Security Agreement or any other Collateral
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party, or any Loan Party shall so state in writing, or any
Loan Party shall seek to terminate its obligation under the Guaranty and
Security Agreement or any other Collateral Document (other than the release of
any guaranty or collateral to the extent permitted pursuant to Section 9.11); or





57




--------------------------------------------------------------------------------




(o)

any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents; or




(p)

the condition in Section 3.3 is not satisfied within the deadline stated
therein; or




then, and in every such event (other than an event with respect to the Borrower
described in subsection (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the follow­ing actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration, or other notice of any
kind, all of which are hereby waived by the Borrower, (iii) exercise all
remedies contained in any other Loan Document, (iv) require that the Borrower
cash collateralize the LC Exposure (in an amount equal to 105% of the LC
Exposure) and (v) exercise any other remedies available at law or in equity;
provided that, if an Event of Default specified in either subsection (g) or (h)
shall occur, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, and all fees
and all other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.




Section 8.2.

Application of Proceeds from Collateral.  All proceeds from each sale of, or
other realization upon, all or any part of the Collateral by any Secured Party
after an Event of Default arises shall be applied as follows:




(a)

first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;




(b)

second, to the fees and other reimbursable expenses of the Administrative Agent
and the Issuing Bank then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;




(c)

third, to all reimbursable expenses, if any, of the Lenders then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;




(d)

fourth, to the fees and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;




(e)

fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Bank Product Obligations and Net Mark-to-Market Exposure of such Hedging
Obligations;




(f)

sixth, to additional cash collateral for the aggregate amount of all outstanding
Letters of Credit until the aggregate amount of all cash collateral held by the
Administrative Agent pursuant to this Agreement is at least 105% of the LC
Exposure after giving effect to the foregoing clause fifth; and




(g)

seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.




All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.21(g).
 All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.





58




--------------------------------------------------------------------------------




Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be.  Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.




ARTICLE IX

THE ADMINISTRATIVE AGENT




Section 9.1.

Appointment of the Administrative Agent.




(a)

Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent, attorney-in-fact or Related Party and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.  




(b)

The Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
and except for so long as the Administrative Agent may agree at the request of
the Required Lenders to act for the Issuing Bank with respect thereto; provided
that the Issuing Bank shall have all the benefits and immunities (i) provided to
the Administrative Agent in this Article with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article included the Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.





59




--------------------------------------------------------------------------------




Section 9.2.

Nature of Duties of the Administrative Agent.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Document, and its duties hereunder and thereunder
shall be purely administrative in nature.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be li­able for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary,  under the circumstances as provided in Section 10.2 and
Section 8.1) or in the absence of its own gross negli­gence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents or attorneys-in-fact except to
the extent that a court of competent jurisdiction determines in a final
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of  such sub-agent or attorneys-in-fact.
The Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance the advice of any such counsel, account or
experts.




Section 9.3.

Lack of Reliance on the Administrative Agent.  Each of the Lenders and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each of the Lenders and the
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Issuing Bank or any other Lender and based on
such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.




Section 9.4.

Certain Rights of the Administrative Agent.  If the Administrative Agent shall
request instructions from the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary,  under the circumstances as
provided in Section 10.2 and Section 8.1) with respect to any action or ac­tions
(including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act unless and until it shall have received instructions from such Lenders, and
the Administrative Agent shall not incur liability to any Person by rea­son of
so refraining.  Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in ac­cordance
with the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary,  under the circumstances as
provided in Section 10.2 and Section 8.1) where required by the terms of this
Agreement.




Section 9.5.

Reliance by the Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.





60




--------------------------------------------------------------------------------




Section 9.6.

The Administrative Agent in its Individual Capacity.  The bank serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and any other Loan Document in its capacity as a Lender as any other Lender and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent; and the terms “Lenders”, “Required Lenders”, or any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  The bank acting as the
Administrative Agent and its Affiliates may accept de­posits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.




Section 9.7.

Successor Administrative Agent.




(a)

The Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent, subject to approval
by the Borrower provided that no Default or Event of Default shall exist at such
time.  If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.




(b)

Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor Administrative Agent shall there­upon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents.  If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
 After any retiring Administrative Agent’s resignation hereunder, the
provi­sions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.




(c)

In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.24(a), then the Issuing Bank may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank effective at 5 p.m. on the Business Day specified in such notice
(which date may not be less than five (5) Business Days after the date of such
notice).




Section 9.8.

Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.




Section 9.9.

The Administrative Agent May File Proofs of Claim.




(a)

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Credit Exposure shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:




(i)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Credit Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 10.3) allowed in such judicial proceeding; and





61




--------------------------------------------------------------------------------




(ii)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same.




(b)

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 10.3.




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.




Section 9.10.

Authorization to Execute Other Loan Documents.  Each Lender hereby authorizes
the Administrative Agent to execute on behalf of all Lenders all Loan Documents
(including, without limitation, the Collateral Documents and any subordination
agreements) other than this Agreement.




Section 9.11.

Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion:




(a)

to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Commitments, the
Cash Collateralization of all reimbursement obligations with respect to Letters
of Credit in an amount equal to 105% of the aggregate LC Exposure of all
Lenders, and the payment in full of all Obligations (other than contingent
indemnification obligations and such Cash Collateralized reimbursement
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.2; and




(b)

to release any Loan Party from its obligations under the applicable Collateral
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.




Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
 In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.




Section 9.12.

Right to Realize on Collateral and Enforce Guarantee.  Anything contained in any
of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Collateral Documents, it being understood and agreed that all powers, rights and
remedies hereunder and under the Collateral Documents may be exercised solely by
the Administrative Agent, and (ii) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent at such
sale or other disposition.




Section 9.13.

Secured Bank Product Obligations and Hedging Obligations.  No Bank Product
Provider or Lender-Related Hedge Provider that obtains the benefits of Section
8.2, the Collateral Documents or any Collateral by virtue of the provisions
hereof or of any other Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
 Notwithstanding any other provision of this Article to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations and Hedging Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Product
Provider or Lender-Related Hedge Provider, as the case may be.





62




--------------------------------------------------------------------------------




ARTICLE X

MISCELLANEOUS




Section 10.1.

Notices.




(a)

Written Notices.




(i)

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:




To the Borrower:

Ring Energy Inc.

6555 S. Lewis Avenue

Suite 200

Tulsa, Oklahoma 74136

Attention: William R. Broaddrick

Telecopy Number: (918) 499-1238




With a copy to (for

information purposes only):

Johnson & Jones, P.C.

2200 Bank of America Center15 West 6th Street

Tulsa, Oklahoma  74119

Attention: Randy R. Shorb

Telecopy Number: (888) 789-0940




To the Administrative Agent:

SunTrust Bank

3333 Peachtree Street, N.E.

Atlanta, Georgia 30326

Attention: Yann Pirio

Telecopy Number: (404) 827-6270




With a copy to (for

Information purposes only):

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

Telecopy Number: (404) 221-2001




To the Issuing Bank:

SunTrust Bank

25 Park Place, N.E. / Mail Code 3706 / 16th Floor

Atlanta, Georgia 30303

Attention: Standby Letter of Credit Dept.

Telecopy Number: (404) 588-8129




To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment

and Acceptance executed by such Lender




Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent or the Issuing Bank shall not be
effective until actually received by such Person at its address specified in
this Section.





63




--------------------------------------------------------------------------------




(ii)

Any agreement of the Administrative Agent, the Issuing Bank or any Lender herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent, the
Issuing Bank and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank or any Lender in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.




(b)

Electronic Communications.  




(i)

Notices and other communications to the Lenders and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.




(ii)

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.




Section 10.2.

Waiver; Amendments.




(a)

No failure or delay by the Administrative Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document, and
no course of dealing between the Borrower and the Administrative Agent or any
Lender, shall oper­ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer­cise of any other right or power hereunder or thereunder.
 The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclu­sive of any rights or remedies provided by law.  No waiver of any
provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or the issuance of a Letter of Credit shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.




(b)

No amendment or waiver of any provision of this Agreement or of the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders, or the Borrower and the Administrative Agent
with the consent of the Required Lenders, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the spe­cific
purpose for which given; provided that, in addition to the consent of the
Required Lenders, no amendment, waiver or consent shall:




(i)

increase the Commitment of any Lender without the written consent of such
Lender;




(ii)

increase the Borrowing Base without the written consent of each Lender;




(iii)

modify Section 2.4 in any manner without the consent of each Lender; provided
that a Scheduled Redetermination may be postponed by the Required Lenders;





64




--------------------------------------------------------------------------------




(iv)

reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender entitled to such payment;




(v)

postpone the date fixed for any payment of any princi­pal of, or interest on,
any Loan or LC Disbursement or any fees hereunder or reduce the amount of, waive
or excuse any such payment, without the written consent of each Lender entitled
to such payment, or postpone the scheduled date for the termination or reduction
of the Commitment of any Lender, without the written consent of such Lender;




(vi)

change Section 2.20(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender;




(vii)

change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or any other provision of this Agreement specifying the
number or percentage of Lenders which are re­quired to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender;




(viii)

release all or substantially all of the guarantors, or limit the liability of
such guarantors, under any guaranty agreement guaranteeing any of the
Obligations, without the written consent of each Lender; or




(ix)

release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;




provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent or the Issuing Bank without the prior written consent of such Person.




Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender).  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.




Section 10.3.

Expenses; Indemnification.




(a)

The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses of
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facility provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside coun­sel and the allocated
cost of inside counsel) incurred by the Administrative Agent, the Issuing Bank
or any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.





65




--------------------------------------------------------------------------------




(b)

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak, Intralinks or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.




(c)

The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank and
each of the Lenders harmless from and against, any and all present and future
stamp, documentary, and other similar taxes with re­spect to this Agreement and
any other Loan Documents, any collateral described therein or any payments due
thereunder, and save the Administrative Agent, the Issuing Bank and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.




(d)

To the extent that the Borrower fails to pay any amount required to be paid to
the Administrative Agent or the Issuing Bank under subsection (a), (b) or (c)
hereof, each Lender severally agrees to pay to the Administrative Agent or the
Issuing Bank, as the case may be, such Lender’s pro rata share (in accordance
with its respective Commitment (or Credit Exposure, as applicable) determined as
of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent or the Issuing Bank in
its capacity as such.




(e)

To the extent permitted by applicable law, the Borrower, the Administrative
Agent and the Lenders shall not assert, and each hereby waives, any claim
against the others (including any Indemnitee), on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.




(f)

All amounts due under this Section shall be payable promptly after written
demand therefor.




Section 10.4.

Successors and Assigns.




(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.





66




--------------------------------------------------------------------------------




(b)

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments, Loans and other Credit Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:




(i)

Minimum Amounts.




(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Credit Exposure at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and




(B)

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans and Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Credit Exposure of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less and $5,000,000 and in
minimum increments of $1,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).




(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans, other Credit Exposure or the
Commitments assigned.




(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:




(A)

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender; provided that
the Borrower shall be deemed to have consented to any such assignment unless if
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;   




(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required; and




(C)

the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).




(iv)

Assignment and Acceptance.  The parties to each assignment shall deliver to the
Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.19.




(v)

No Assignment to the certain Persons.  No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).




(vi)

No Assignment to Natural Persons.  No such assignment shall be made to a natural
person.





67




--------------------------------------------------------------------------------




(vii)

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit.   Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  




(c)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Credit Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  Information
contained in the Register with respect to any Lender shall be available for
inspection by such Lender at any reasonable time and from time to time upon
reasonable prior notice; information contained in the Register shall also be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In establishing and maintaining the
Register, the Administrative Agent shall serve as a nonfiduciary agent of the
Borrower solely for tax purposes and solely with respect to the actions
described in this Section, and the Borrower hereby agrees that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees”.




(d)

Any Lender may at any time, without the consent of, or notice to, the Borrower,
the Administrative Agent or the Issuing Bank, sell participations to any Person
(other than a natural person, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that is described in clauses (i)
through (x) of Section 10.2(b) and that directly affects such Participant.  the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.17, Section 2.18 and Section 2.19, to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to Section
2.22 as though it were an assignee under subsection (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Section 2.17 or
Section 2.19 , with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.23 with respect to any Participation.  





68




--------------------------------------------------------------------------------




Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code.




(e)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.  




Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process.




(a)

This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Texas.




(b)

THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF TEXAS, AND OF ANY APPELLATE COURT THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH DISTRICT COURT OR,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH APPELLATE COURT.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.




(c)

The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.




(d)

Each party to this Agreement irrevocably consents to the service of process in
the manner provided for notices in Section 10.1.  Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.




Section 10.6.

WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.





69




--------------------------------------------------------------------------------




Section 10.7.

Right of Set-off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
and the Issuing Bank to or for the credit or the account of the Borrower against
any and all Obligations held by such Lender or the Issuing Bank, as the case may
be, irrespective of whether such Lender or the Issuing Bank shall have made
demand hereunder and although such Obligations may be unmatured; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.24(b) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender and the Issuing Bank agrees
promptly to notify the Administrative Agent and the Borrower after any such
set-off and any application made by such Lender or the Issuing Bank, as the case
may be; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  Each Lender and the Issuing Bank
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by the Borrower and any of its Subsidiaries to such Lender or the Issuing Bank.




Section 10.8.

Counterparts; Integration.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the other Loan Documents, and any separate letter
agreements relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
and their affiliates regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.  Delivery of an executed counterpart to this Agreement or
any other Loan Document by facsimile transmission or by electronic mail in pdf
format shall be as effective as delivery of a manually executed counterpart
hereof.




Section 10.9.

Survival.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates, reports, notices or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.17, 2.18, 2.19, and 10.3
and Article IX shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  




Section 10.10.

Severability.  Any provision of this Agreement or any other Loan Document held
to be illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.





70




--------------------------------------------------------------------------------




Section 10.11.

Confidentiality.  Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, to the extent designated in
writing as confidential and provided to it by the Borrower or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (vii)
to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the consent of the Borrower.  Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.  In
the event of any conflict between the terms of this Section and those of any
other Contractual Obligation entered into with any Loan Party (whether or not a
Loan Document), the terms of this Section shall govern.




Section 10.12.

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which may be treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate of interest (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by a Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment (to the
extent permitted by applicable law), shall have been received by such Lender.
 To the extent that Chapter 303 of the Texas Finance Code is relevant for the
purpose of determining the Maximum Rate applicable to a Lender, such Lender
elects to determine the applicable rate ceiling under such Chapter by the weekly
ceiling from time to time in effect.  Chapter 346 of the Texas Finance Code does
not apply to the Borrower’s obligations hereunder.




Section 10.13.

Waiver of Effect of Corporate Seal.  The Borrower represents and warrants that
neither it nor any other Loan Party is required to affix its corporate seal to
this Agreement or any other Loan Document pursuant to any Requirement of Law,
agrees that this Agreement is delivered by the Borrower under seal and waives
any shortening of the statute of limitations that may result from not affixing
the corporate seal to this Agreement or such other Loan Documents.




Section 10.14.

Patriot Act.  The Administrative Agent and each Lender hereby notifies the Loan
Parties that, pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.





71




--------------------------------------------------------------------------------




Section 10.15.

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that (i) (A) the services regarding this Agreement
provided by the Administrative Agent, the Sole Lead Arranger and/or the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Sole Lead Arranger and the Lenders, on the other hand, (B) each of
the Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Sole Lead Arranger and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B) none of the Administrative Agent and the Lenders have no obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Sole Lead Arranger, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent, the Sole Lead Arranger and the Lenders has no
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Sole Lead
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.  




(remainder of page left intentionally blank)





72




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




BORROWER:




RING ENERGY INC.







By:   /s/ William R. Broaddrick                                              

William R. Broaddrick

        Chief Financial Officer and Secretary





























Signature Page to

Credit Agreement




--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT, ISSUING BANK, AND LENDER:




SUNTRUST BANK
as the Administrative Agent, as the Issuing Bank and as a Lender







By:  /s/ Scott Mackey                                                   

       Scott Mackey

       Director
































Signature Page to

Credit Agreement


